         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 1 of 118



 1   Lesley Weaver (Cal. Bar No.191305)             Mitchell M. Breit (pro hac vice to be sought)
     Matthew S. Melamed (Cal. Bar No.               Jason ‘Jay’ Barnes (pro hac vice to be sought)
 2   260272)                                        An Truong (pro hac vice to be sought)
     Anne K. Davis (Cal. Bar No. 267909)            Eric Johnson (pro hac vice to be sought)
 3   Angelica M. Ornelas (Cal. Bar No. 285929)      SIMMONS HANLY CONROY LLC
     Joshua D. Samra (Cal. Bar No. 313050)          112 Madison Avenue, 7th Floor
 4   BLEICHMAR FONTI & AULD LLP                     New York, NY 10016
     555 12th Street, Suite 1600                    Tel.: (212) 784-6400
 5   Oakland, CA 94607                              Fax: (212) 213-5949
     Tel.: (415) 445-4003                           mbreit@simmonsfirm.com
 6   Fax: (415) 445-4020                            jaybarnes@simmonsfirm.com
     lweaver@bfalaw.com                             atruong@simmonsfirm.com
 7   mmelamed@bfalaw.com                            ejohnson@simmonsfirm.com
     adavis@bfalaw.com
 8   aornelas@bfalaw.com
     jsamra@bfalaw.com
 9
     Elizabeth C. Pritzker (Cal. Bar No. 146267)
10   Jonathan K. Levine (Cal Bar No. 220289)
     Caroline C. Corbitt (Cal Bar No. 305492)
11   PRITZKER LEVINE LLP
     1900 Powell Street, Suite 450
12   Emeryville, CA 94608
     Tel.: (415) 692-0772
13   Fax: (415) 366-6110
     ecp@pritzkerlevine.com
14   jkl@pritzkerlevine.com
     ccc@pritzkerlevine.com
15
     Attorneys for Plaintiffs
16

17
                         IN THE UNITED STATES DISTRICT COURT
18                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
19

20   BENJAMIN HEWITT and KIMBERLEY                   No. ___________________________
     WOODRUFF, on behalf of themselves and
21   all others similarly situated,
                                                     CLASS ACTION COMPLAINT
22                          Plaintiffs,
23          v.                                       DEMAND FOR JURY TRIAL
24   GOOGLE LLC,
25                          Defendant.
26

27

28

                                                                                   Case No.
                                          CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 2 of 118


                                                      TABLE OF CONTENTS
 1   I.      INTRODUCTION ................................................................................................................ 1
 2   II.     JURISDICTION, VENUE, AND ASSIGNMENT............................................................. 10
     III.    PARTIES ............................................................................................................................ 10
 3
     IV.     FACTUAL ALLEGATIONS ............................................................................................. 12
 4           A.   The Operative Terms of Service Between Google and Google Account Holders
                  Repeatedly and Uniformly Promise that Google Will Not Sell Account Holders’
 5                Personal Information to Google RTB Participants ................................................ 12
 6                      1.         The Terms of Service Provide That California Law Governs ................... 12
 7                      2.         The Terms of Service State Google Will Not Sell or Share Personal
                                   Information................................................................................................. 13
 8
                        3.         The Google Privacy Policy Promises Not to Sell or Share Personal
 9                                 Information................................................................................................. 15
10                      4.         Google Makes Additional Statements Promising Not to Sell or Share
                                   Account Holders’ Information ................................................................... 18
11
                                   a)         The Google “Who are Google’s Partners” Webpage Promises ..... 19
12
                                   b)         The Google “Personalized Advertising” Webpage Promises ........ 19
13
                                   c)         The Google “We do not sell your personal information to anyone.”
14                                            Webpage Promises ......................................................................... 21
15                                 d)         The Google “Your Privacy is Protected by Responsible Data
                                              Practices” Webpage Promises ........................................................ 21
16
                                   e)         Google CEO Sundar Pichai’s Promises ......................................... 23
17
                        5.         A Summary of Google’s Promises............................................................. 24
18
             B.         Google Violates its Promises to Account Holders by Selling Their Personal
19                      Information on Google RTB .................................................................................. 24
20                      1.         The Google RTB Shares Account Holders’ Personal Information ............ 29
21                                 a)         OpenRTB Integration ..................................................................... 30
22                                 b)         Real-Time Bidding Protocol Buffer v.199 ..................................... 31
23                                 c)         Authorized Buyers Real-time Bidding Proto ................................. 35
24                                 d)         Infrastructure Options for RTB Bidders (Part 4) ........................... 38
25                      2.         The Data Google Discloses is Designed to be Personally Identifiable to
                                   Google RTB Participants ........................................................................... 41
26
             C.         Google Sells Account Holders’ Private Information ............................................. 48
27
                        1.         Plaintiffs Have Identified Hundreds of Companies Who Are Winning
28

                                                                     -i-                                             Case No.
                                                    CLASS ACTION COMPLAINT
             Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 3 of 118


                                    Bidders in Google’s Ad Exchange Auctions ............................................. 50
 1
                         2.         Google’s Promises Versus Google’s Actions ............................................ 51
 2
              D.         Google’s Improper Sale of Personal Information Is a Serious Invasion of the
 3                       Privacy and Is Highly Offensive ............................................................................ 55

 4            E.         Google Faces Numerous Regulatory and Governmental Agency Investigations for
                         RTB Privacy Concerns........................................................................................... 57
 5
              F.         Google Has Been Unjustly Enriched ..................................................................... 60
 6
              G.         Plaintiffs’ Personal Information is Property Under California Law ...................... 67
 7
              H.         Google’s False Privacy Promises are Market-Tested ............................................ 71
 8
              I.         Fraudulent Concealment and Tolling ..................................................................... 73
 9
     V.       CLASS ACTION ALLEGATIONS ................................................................................... 74
10   VI.      COUNTS ............................................................................................................................. 76
11            COUNT ONE: BREACH OF CONTRACT ...................................................................... 76

12            COUNT TWO: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
                  FAIR DEALING .................................................................................................... 78
13
              COUNT THREE: VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION
14                LAW (“UCL”) ....................................................................................................... 82

15            COUNT FOUR: CALIFORNIA CONSTITUTIONAL INVASION OF PRIVACY ....... 84

16            COUNT FIVE: INTRUSION UPON SECLUSION ......................................................... 87

17            COUNT SIX: PUBLICATION OF PRIVATE INFORMATION ..................................... 88

18            COUNT SEVEN: BREACH OF CONFIDENCE ............................................................. 89

19            COUNT EIGHT: VIOLATION OF THE CALIFORNIA INVASION OF PRIVACY ACT
                  ................................................................................................................................ 90
20
              COUNT NINE: VIOLATIONS OF THE ELECTRONIC COMMUNICATIONS
21                PRIVACY ACT – UNAUTHORIZED INTERCEPTION, USE, AND
                  DISCLOSURE ....................................................................................................... 93
22
              COUNT TEN: VIOLATION OF THE ECPA WIRETAP ACT – UNAUTHORIZED
23                DISCLOSURE OF ELECTRONIC COMMUNICATIONS BY AN ECS ........... 98

24            COUNT ELEVEN: VIOLATION OF THE ECPA STORED COMMUNICATIONS ACT
                  – UNAUTHORIZED DISCLOSURE OF ELECTRONIC COMMUNICATIONS
25                BY AN ECS ......................................................................................................... 101

26            COUNT TWELVE: VIOLATION OF THE VIDEO PRIVACY PROTECTION ACT. 104

27   VII.     PRAYER FOR RELIEF.................................................................................................... 110
     VIII.    JURY TRIAL DEMAND ................................................................................................. 111
28

                                                                     - ii -                                           Case No.
                                                      CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 4 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 5 of 118
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 6 of 118



 1   I.     INTRODUCTION

 2          1.      Through its various consumer-facing products and services – and its business

 3   advertising and surveillance tools – Google amasses data about billions of people for the purpose

 4   of creating detailed dossiers about them in furtherance of targeted advertising. Recognizing that

 5   American consumers have significant privacy concerns, however, Google makes two

 6   “unequivocal” promises to users who sign up for Google’s services: (1) “Google will never sell any

 7   personal information to third parties;” and (2) “you get to decide how your information is used.” 1

 8   Google also promises that it will not use certain sensitive information for advertising purposes.

 9

10

11

12

13

14
            2.      Google breaks these promises billions of times every day.
15
            3.      This Complaint identifies how Google actively sells and shares consumers’ personal
16
     information with thousands of entities, ranging from advertisers to publishers to hedge funds to
17
     political campaigns and even to the government, through its Google Real-Time Bidding system.
18
     The personal information that Google sells, shares and uses includes the very sensitive information
19
     Google promised it would not use for advertising purposes. These practices are not disclosed to
20
     consumers.
21
            4.      This case is brought on behalf of all Google account holders whose personal
22
     information is sold and disseminated by Google to thousands of companies through Google’s
23
     proprietary advertising auction process effectuated through real-time bidding (“RTB”) auctions.
24
            5.      Regulators have described RTB as follows:
25
                    RTB is the process by which the digital ads we see every day are
26                  curated. For each ad, an auction takes place milliseconds before it is

27   1
      Pichai, Sundar (May 7, 2019), Google’s Sundar Pichai: Privacy Should Not Be a Luxury Good,
     The New York Times, available at https://www.nytimes.com/2019/05/07/pinion/google-sundar-
28   pichai-privacy.html (attached as Exhibit 25).

                                                     -1-                              Case No.
                                          CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 7 of 118


                    shown in an app or browser. The hundreds of participants in these
 1                  auctions receive sensitive information about the potential recipient
                    of the ad—device identifiers and cookies, location data, IP
 2                  addresses, and unique demographic and biometric information such
                    as age and gender. Hundreds of potential bidders receive this
 3                  information, even though only one—the auction winner—will use it
                    to deliver an advertisement.
 4
                    Few Americans realize that companies are siphoning off and storing
 5                  that “bidstream” data to compile exhaustive dossiers about them.
                    These dossiers include their web browsing, location, and other data,
 6                  which are then sold by data brokers to hedge funds, political
                    campaigns, and even to the government without court orders. 2
 7

 8          6.      Google runs the world’s largest RTB auction (the “Google RTB”). In the Google

 9   RTB, Google solicits participants to bid on sending an ad to a specific individual (the “Target”).

10   Google provides highly specific information about the Target in the Bid Request provided to

11   auction participants, including data that identifies the individual person being targeted through

12   unique identifiers, device identifiers and IP addresses, among other information. The collected data

13   provided about the Target to auction participants is called “Bidstream Data.”

14          7.      Auction participants receive the information and compete for ad space to send a

15   message to the Target at a specific price. The winning bidder pays Google for the ad placement

16   with currency. But all auction participants, even those who do not win and those who do not submit

17   a bid, are able to collect Bidstream Data on the Target. Such “non-winning” auction participants

18   include not just auction participants who engage in the RTB process with the intent of competing

19   to fill the ad space, but also pure “Surveillance Participants” – participants that have no interest in

20   filling the ad space but who participate in Google’s RTB for the sole purpose of gaining access to

21   the Target’s Bidstream Data. Even though they do not bid, the Surveillance Participants’ presence

22   drives interest and encourages competitive bids, which increases the reach and profitability of

23   Google RTB.

24          8.      The Google RTB process takes place in fewer than 100 milliseconds, faster than the

25   blink of an eye.

26   2
      Senator Ron Wyden (Oregon), et al. (July 31, 2020), Letter to Hon. Joseph J. Simmons, Chairman
     of the Federal Trade Commission (FTC) urging FTC investigation of RTB (“Wyden FTC Letter”),
27   available at https://www.wyden.senate.gov/imo/media/doc/073120%20Wyden%20Cassidy%20
     Led%20FTC%20Investigation%20letter.pdf
28

                                                    -2-                               Case No.
                                         CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 8 of 118



 1          9.      Google’s ability to provide a rich and highly personalized set of Bidstream Data for

 2   each Target is unprecedented and is the primary source of Google’s massive revenues. Google is a

 3   consumer data powerhouse unmatched in human history. Google operates the world’s largest

 4   search engine (Google.com), web-browser (Chrome), email service (Gmail), Internet video service

 5   (YouTube), mobile phone operating system (Android), and mapping service (Google Maps).

 6   Google also operates large consumer services in app sales (Google Play), document processing

 7   (Google Docs), scheduling (Google Calendars), storage (Google Drive), instant messaging (Google

 8   Chat), travel planning (Google Flights), fitness (Google Fit), videoconferencing (Google Meet),

 9   payment services (Google Pay), smartphone hardware (Google Pixel), laptop hardware

10   (Chromebooks), and broadcast television (YouTube TV).

11          10.     Through these services, Google surreptitiously observes, collects, and analyzes real-

12   time information about everyone engaging on those platforms. This includes collecting and selling

13   information about activity users could not expect to be sold. Google’s purpose is to build massive

14   repositories of the most current information available about the people using its services to sell it

15   to Google’s partners. But because transparency about those practices would lead to less user

16   engagement on those platforms, which in turn would impede its ability to maximize targeted ad

17   revenues, Google fails to make accurate, transparent disclosures about those practices to its account

18   holders.

19          11.     Instead, Google promises its account holders privacy and control. Any consumer

20   can sign up for a Google Account by clicking a button assenting to the terms of service that Google

21   has unilaterally drafted. In that contract, Google makes the following promises:

22                  a.      “You get to decide how your information is used.” Ex. 25 at 1.

23                  b.      “We don’t sell your personal information to anyone.” Ex. 5 at 1.

24                  c.      “Advertisers do not pay us for personal information.” Ex. 5 at 1.

25                  d.      “We don’t share information that personally identifies you with advertisers.”
                            E.g. Ex. 20 at 6.
26
                    e.      “We also never use … sensitive information like race, religion, or sexual
27                          orientation, to personalize ads to you.” Ex. 5 at 1.

28

                                                   -3-                              Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 9 of 118


                    f.      “We don’t show you personalized ads based on sensitive categories, such as
 1                          race, religion, sexual orientation, or health.” E.g. Ex. 20 at 6.

 2
            12.     Google does not honor these terms. Without telling its account holders, Google
 3
     automatically and invisibly sells Bidstream Data about them to thousands of different participants
 4
     on the Google RTB billions of times every day. The Bidstream Data that Google sells and discloses
 5
     to thousands of Google RTB participants identifies individual account holders, their devices, and
 6
     their locations; the specific content of their Internet communications; and even highly personal
 7
     information about their race, religion, sexual orientation, and health.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -4-                            Case No.
                                        CLASS ACTION COMPLAINT
     Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 10 of 118



 1     13.   The Google RTB system may be illustrated as follows:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
       14.   Contrary to Google’s promises, Bidstream Data is not anonymized. It includes:
27

28           a.     A Google ID for each account holder;

                                          -5-                            Case No.
                               CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 11 of 118


                    b.      The account holder’s IP address;
 1
                    c.      A cookie-matching service that helps the recipient match the account
 2                          holder’s personal information up with other personal information that the
                            recipient has on the account holder;
 3
                    d.      The account holder’s User-Agent information;
 4
                    e.      The Publisher ID of the website in question;
 5
                    f.      The content of the URL for the webpage where the ad will be placed;
 6
                    g.      The account holder’s unique device identifier; and
 7
                    h.      “Vertical” interests associated with the bid that include interests relating to
 8                          race, religion, health, and sexual orientation.

 9
            15.     The “verticals” included in Bidstream Data sold and disclosed on Google RTB
10
     categorize Google’s account holders into targetable interests. Google runs algorithms across the
11
     massive repositories of data it acquires about account holders and sorts them into more than 5,000
12
     consumer categories (segments) and subcategories (verticals). According to Google’s own
13
     description of the segments and verticals, these categories include:
14
                    a.      In the Health segment, verticals include AIDS & HIV, Depression, STDs,
15                          and Drug & Alcohol Treatment. Ex. 24 at 14.

16                  b.      In the Religion segment, verticals include Buddhism, Christianity,
                            Hinduism, Islam, and Judaism. Id. at 21.
17
                    c.      In the Identity segment, verticals include African-Americans, Jewish
18                          Culture, and LGBT. Id.

19                  d.      In the Finance segment, verticals include Debt Collection and Short-Term
                            Loans and Cash. Id. at 11-12.
20
                    e.      Other verticals include Troubled Relationships, Divorce & Separation, and
21                          Bankruptcy. Id. at 21.

22
            16.     These “verticals” exemplify Google’s use of the information it collects about
23
     account holders’ activities and its ability to take that information and infer personal and sensitive
24
     characteristics. Google then packages account holders into narrowly drawn, targetable categories.
25
     That is, the Bidstream Data that Google provides to Google RTB participants is drawn from the
26
     extensive profile Google has built on the Target. This data set includes information based on
27
     Google’s distillation of both public and highly private data points and inferences. Google’s
28

                                                   -6-                               Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 12 of 118



 1   Bidstream Data on Targets is so compelling that publishers are incentivized to choose Google RTB

 2   over other services to place their messages, and bidders in Google RTB will offer to pay premium

 3   dollars for the information. And all participants, including Surveillance Participants, can keep the

 4   Bidstream Data for each Target, which encourages Surveillance Participants to participate even if

 5   they do not wish to buy the ad space. But the consumers themselves do not even know that these

 6   categories exist, let alone that Google has placed them into one of these categories.

 7          17.     Data included in Bidstream Data constitutes “personal information” under

 8   California law. Google adopts California law in its contract with account holders. California law

 9   defines “personal information” to include any “information that identifies, relates to, describes, is

10   reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,

11   with a particular consumer or household.” California law also provides a non-exhaustive list of

12   “personal information,” which includes unique personal identifiers, online identifiers, IP addresses,

13   email addresses, account names, characteristics of protected classifications under California or

14   federal law, purchase history or consideration, Internet or other electronic network activity

15   (including browsing history, search history, and information regarding a consumer’s interaction

16   with an internet website, application, or advertisement), geolocation data, employment-related

17   information, education information, and “inferences drawn … to create a profile about a consumer

18   reflect the consumer’s preferences, characteristics, psychological trends, predispositions, behavior,

19   attitudes, intelligence, abilities, and aptitudes.” Cal. Civ. Code § 1798.140(o)(1). Thus, the

20   information Google sells and discloses as part of a Target’s Bidstream Data includes personal

21   information under California law.

22          18.     The exchange of Bidstream Data for auction participation constitutes a “sale” of

23   “personal information.” California law defines a sale of personal information as “selling, renting,

24   releasing,   disclosing,   disseminating,    making     available,   transferring,      or   otherwise

25   communicating … by electronic or other means, a consumer’s personal information by the business

26   to another business or a third party for monetary or other valuable consideration.” Cal. Civ. Code

27   § 1798.140(t)(1).

28

                                                   -7-                              Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 13 of 118



 1            19.   Google’s dissemination and sale of the type of Bidstream Data available in Google

 2   RTB violates Google’s express contractual promises to its account holders.

 3            20.   It also violates laws prohibiting Google from selling account holders’ personal

 4   and/or sensitive information, including (and especially) when it sells and discloses such information

 5   for the purpose of targeting them.

 6            21.   Google does not disclose to its account holders its creation and use of massive data

 7   sets to profile them specifically (and identifiably) in these auctions, and it cannot plausibly or

 8   credibly claim it has account holders’ consent for this use of their data and information. None of

 9   the categories of information in Bidstream Data are identified in any of the many policies and terms

10   of service Google presents to account holders. Indeed, the success of Google’s RTB process is a

11   function, in part, of the fact that account holders – the Targets for ad placements – are unaware that

12   information drawn from their activities wholly unrelated to any bid are incorporated into what is

13   presented to them in targeted ads milliseconds later.

14            22.    “We also never use your emails, documents, photos, or sensitive information like

15   race, religion, or sexual orientation, to personalize ads to you,” Google tells account holders. Ex. 5

16   at 2. But that is precisely what Google does. Google RTB bidders specifically seek to stimulate

17   response in the Target based on the way Google slots the Target into verticals and segments

18   concerning, among other things, the Target’s race, religion, and sexual orientation.

19            23.   The breadth of Google’s privacy violations is staggering. Plaintiffs engaged an

20   expert, Professor Christo Wilson, to help identify the scope of Google’s dissemination of Bidstream

21   Data on individual Targets. Professor Wilson identified 1.3 million separate publishers

22   participating in Google’s ad systems. Each of those publishers is a potential recipient of Google

23   RTB Bidstream Data, including the personal information Google tells account holders it will not

24   share.

25            24.   Once a Target’s Bidstream Data is disseminated by Google, the data is not

26   recoverable.

27            25.   Because Google account holders are not informed about this dissemination of their

28   personal information – indeed, they are told the opposite – they cannot exercise reasonable

                                                   -8-                               Case No.
                                          CLASS ACTION COMPLAINT
           Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 14 of 118



 1   judgment to defend themselves against the insidious, pervasive, and highly personal ways Google

 2   has used and continues to use data Google has about them to make money for itself. Nor can

 3   account holders exercise reasonable judgment to defend themselves against winning bidders that

 4   are targeting them individually, or Surveillance Participants that use Google RTB to build their

 5   own data profiles on account holders.

 6            26.   In July 2020, Senator Ron Wyden and nine other members of Congress wrote a letter

 7   to the Federal Trade Commission explaining the privacy dangers of RTB systems. The letter

 8   explained:

 9                  Unregulated data brokers have access to bidstream data and are
                    using it in outrageous ways that violate Americans’ privacy. For
10                  example, media reports recently revealed that Mobilewalla, a data
                    broker and a buyer of bidstream data, used location and inferred race
11                  data to profile participants in recent Black Lives Matter protests.
                    Moreover, Mobilewalla’s CEO revealed, in a podcast recorded in
12                  2017, that his company tracked Americans who visited places of
                    worship and then built religious profiles based on that information.
13
                    The identity of the companies that are selling bidstream data to
14                  Mobilewalla and countless other data brokers remains unknown.
                    However, according to major publishers, companies are
15                  participating in RTB auctions solely to siphon off bidstream data,
                    without ever intending to win the auction and deliver an ad. …
16
                    Americans never agreed to be tracked and have their sensitive
17                  information sold to anyone with a checkbook. … This outrageous
                    privacy violation must be stopped and the companies that are
18                  trafficking in Americans’ illicitly obtained private data should be
                    shut down. 3
19

20            27.   Plaintiffs bring this class action on behalf of themselves and all Google account

21   holders in United States whose personal information was sold or otherwise disclosed by Google

22   without their authorization, and assert claims for breach of contract, violations of statutory and

23   common law, and equitable claims against Google for compensatory damages, including statutory

24   damages where available, unjust enrichment, punitive damages, injunctive relief, and all other

25   remedies permitted by law.

26

27
     3
         Wyden FTC Letter.
28

                                                  -9-                               Case No.
                                       CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 15 of 118



 1   II.      JURISDICTION, VENUE, AND ASSIGNMENT

 2            28.    This Court has personal jurisdiction over Defendant Google LLC (“Defendant” or

 3   “Google”) because it is headquartered in this District. Google also concedes personal jurisdiction

 4   in its current and prior Google Terms of Service. See Exhibits 2 through 4.

 5            29.    Venue is proper in this District because Google is headquartered in this District and

 6   because its current and prior Terms of Service purport to bind Plaintiffs to bring disputes in this

 7   District. See id.

 8            30.    Assignment of this case to the San Jose Division is proper pursuant to Civil Local

 9   Rule 3-2(c)(e) because a substantial part of the events or omissions giving rise to Plaintiffs’ claims

10   occurred in Santa Clara County, California.

11            31.    This Court has subject matter jurisdiction over the federal claims in this action. Infra

12   Counts Nine, Ten, Eleven, and Twelve.

13            32.    This Court has subject matter jurisdiction over this entire action pursuant to the

14   Class Action Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which the amount

15   in controversy exceeds $5,000,000, and at least one member of the class is a citizen of a state other

16   than the state in which Google maintains its headquarters (California) and in which it is

17   incorporated (Delaware).

18            33.    This Court has supplemental jurisdiction over the state law claims in this action

19   pursuant to 28 U.S.C. § 1367 because the state law claims form part of the same case or controversy

20   as those that give rise to the federal claims.

21   III.     PARTIES

22            34.    Plaintiff Benjamin Hewitt is an adult domiciled in California. Plaintiff Hewitt is a

23   Google account holder who has used the Internet, including websites from which Google sold and

24   shared account holder information without authorization, as alleged herein. Plaintiff Hewitt has

25   used the Chrome web browser. In order to become a Google account holder, Plaintiff Hewitt was

26   required to indicate he agreed to uniform conditions drafted and set forth exclusively by Google

27   that govern the relationship between him and Google.

28

                                                      - 10 -                           Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 16 of 118



 1          35.     Plaintiff Kimberley Woodruff is an adult domiciled in Missouri. Plaintiff Woodruff

 2   is a Google account holder who has used the Internet, including websites from which Google sold

 3   and shared account holder information without authorization, as alleged herein. Plaintiff Woodruff

 4   has used the Chrome web browser. In order to become a Google account holder, Plaintiff Woodruff

 5   was required to indicate she agreed to uniform conditions drafted and set forth exclusively by

 6   Google that govern the relationship between her and Google.

 7          36.     Because of the ubiquity of Google’s advertising services to businesses and its

 8   surveillance technologies, it is practically impossible for any American to use the Internet without

 9   their personal information being subject to Google RTB. As alleged below, nearly 1.3 million

10   different publishers or brokers for publishers are identified by Google as being involved on the

11   supply side in the Google RTB system.

12          37.     On information and belief, like millions of other Americans, Google has sold and

13   shared Plaintiffs’ personal information through Google RTB. Plaintiff Hewitt frequently uses

14   Chrome to request, obtain and watch audio-visual materials, including materials from publishers

15   for which he is a subscriber. On information and belief, like millions of Americans, Google has

16   sold and shared information about the video materials Plaintiff Hewitt receives and obtains on

17   Chrome through Google’s RTB auctions without his express written consent.

18          38.     Defendant Google is a Delaware Limited Liability Company headquartered at

19   1600 Amphitheatre Parkway, Mountain View, California, whose membership interests are entirely

20   held by its parent holding company, Alphabet, Inc. (“Alphabet”), headquartered at the same

21   address. Alphabet trades under the stock trading symbols GOOG and GOOGL. Alphabet generates

22   revenues primarily by delivering targeted online advertising through the Google subsidiary. All

23   operations relevant to this complaint are run by Google.

24

25

26

27

28

                                                  - 11 -                            Case No.
                                        CLASS ACTION COMPLAINT
           Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 17 of 118



 1   IV.     FACTUAL ALLEGATIONS

 2           A.     The Operative Terms of Service Between Google and Google Account Holders
                    Repeatedly and Uniformly Promise that Google Will Not Sell Account Holders’
 3                  Personal Information to Google RTB Participants

 4
             39.    A Google Account gives a user access to Google products. 4 The user, in turn
 5
     becomes a Google account holder (the “Account Holder”).
 6
             40.    Google requires an Account Holder to indicate they agree to the Google Terms of
 7
     Service (the “Terms of Service”).
 8
             41.    The Terms of Service are drafted exclusively by Google.
 9
             42.    Though the Terms of Service at issue are materially identical throughout the Class
10
     Period, the manner by which they were presented to persons creating a Google Account shifted
11
     slightly over the relevant time period. All versions of the Terms of Service contain the following
12
     assertions material to the claims asserted herein:
13
                    1. The Terms of Service Provide That California Law Governs
14

15           43.    At all times relevant to Plaintiffs’ allegations, the Terms of Service designated

16   California law as governing law.

17           44.    Google is bound by the California’s definition of “personal information.”

18           45.    California law defines personal information as “information that identifies, relates

19   to, describes, is reasonably capable of being associated with, or could reasonably be linked,

20   directly or indirectly, with a particular consumer or household.” Cal. Civ. Code § 1798.140(o)(1)

21   (emphasis added).

22           46.    California law also provides a non-exhaustive list of information deemed to be

23   personal information: “Personal information includes, but is not limited to, the following if it

24   identifies, relates to, describes, is reasonably capable of being associated with, or could be

25   reasonably linked, directly or indirectly, with a particular consumer or household:

26

27   4
      Google Account Help, Create A Google Account, https://support.google.com/accounts/answer/
     27441?hl=en&ref topic=3382296.
28

                                                   - 12 -                          Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 18 of 118


                    a.       Identifiers such as a real name, alias, postal address, unique personal
 1                           identifier, online identifier, internet protocol address, email address, account
                             name, social security number, driver’s license number, passport number, or
 2                           other similar identifiers.

 3                  b.       Any categories of personal information described in subdivision (e) of
                             Section 1798.80.
 4
                    c.       Characteristics of protected classifications under California or federal law.
 5
                    d.       Commercial information, including records of personal property, products
 6                           or services purchased, obtained, or considered, or other purchasing or
                             consuming histories or tendencies.
 7
                    e.       Biometric information.
 8
                    f.       Internet or other electronic network activity information, including, but not
 9                           limited to, browsing history, search history, and information regarding a
                             consumer’s interaction with an internet website, application, or
10                           advertisement.

11                  g.       Geolocation data.

12                  h.       Audio, electronic, visual, thermal, olfactory, or similar information.

13                  i.       Professional or employment-related information.

14                  j.       Education information, defined as information that is not publicly available
                             personally identifiable information as defined in the Family Educational
15                           Rights and Privacy Act (20 U.S.C. § 1232(g); 34 C.F.R. Part 99).

16                  k.       Inferences drawn from any of the information identified in this subdivision
                             to create a profile about a consumer reflecting the consumer’s preferences,
17                           characteristics, psychological trends, predispositions, behavior, attitudes,
                             intelligence, abilities, and aptitudes.”
18
     Id. (emphasis added).
19
                    2. The Terms of Service State Google Will Not Sell or Share Personal
20                     Information

21
            47.     Since March 31, 2020, the Terms of Service have stated, “You have no obligation
22
     to provide any content to our services and you’re free to choose the content that you want to
23
     provide.” Ex. 4 at 5.
24

25

26

27

28

                                                    - 13 -                             Case No.
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 19 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 20 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 21 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 22 of 118
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 23 of 118



 1   E.g., id. at 12.

 2           62.        But that provision of the Privacy Policy is not protective of personal information.

 3   The provision defines “non-personally identifiable information” as “information that is recorded

 4   about users so that it no longer reflects or references an individually-identifiable user.” E.g., id. at

 5   27. That definition conflicts with California law (as set forth above), as well as the definition

 6   Google provides elsewhere in the privacy policy, both of which provide that the data Google

 7   associates with individual Account Holders is “personal information,” regardless of whether it “no

 8   longer reflects or references an individual user,” and thus does not qualify as “non-personally

 9   identifiable information.” See, e.g., id. at 28.

10           63.        Further, Google’s statement that it “allow[s] specific partners to collect information

11   from your browser or device for advertising and measurement purposes using their own cookies or

12   similar technologies” is limited to the “specific partners” listed in the hyperlink. Those “specific

13   partners” are Nielsen, comScore, Integral Ad Science, DoubleVerify, Oracle Data Cloud, Kantar,

14   and RN SSI Group, and Google promises that their use is limited to “non-personally identifiable

15   information.” Ex. 21 at 1. In the section identifying these partners, Google repeats the promise,

16   “We don’t share information that personally identifies you with our advertising partners[.]” Id. at

17   2.

18                      4. Google Makes Additional Statements Promising Not to Sell or Share
                           Account Holders’ Information
19

20           64.        In addition to the contractual promises Google makes to Account Holders, Google

21   makes similar promises elsewhere on its website and in the public sphere. These include but are

22   not be limited to: (1) the “Who are Google’s Partners” webpage, (2) the Google “Personalized

23   Advertising” webpage, (3) the “We do not sell your personal information to anyone” webpage, (4)

24   the Google “Your privacy is protected by responsible data practices” webpage, (5) Google CEO

25   Sundar Pichai’s statement and testimony before Congress when Google was facing inquiry into its

26   privacy practices, and (6) an op-ed from Google CEO Sundar Pichai that was published in the New

27   York Times.

28

                                                        - 18 -                          Case No.
                                            CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 24 of 118


                             a)      The Google “Who are Google’s Partners” Webpage Promises
 1

 2           65.     As alleged above, the Privacy Policy states that it “allow[s] specific partners

 3   [hyperlink] to collect information from your browser or device for advertising and measurement

 4   purposes using their own cookies or similar technologies.”

 5           66.     The hyperlink for “specific partners” takes an Account Holder to the “Who are

 6   Google’s Partners” webpage where Google reiterates, “We don’t share information that

 7   personally identifies you with our advertising partners, such as your name or email, unless you

 8   ask us to share it.” Ex. 21 at 2.

 9           67.     The same webpage identifies seven “partners” (Nielsen, comScore, Integral Ad

10   Science, DoubleVerify, Oracle Data Cloud, Kantar, and RN SSI Group) that Google permits to

11   “collect or receive non-personally identifiable information about your browser or device when you

12   use Google sites or apps.” Id. at 1. Thus, Google promises its account holders that it does not share

13   personal information with those partners.

14           68.     The webpage fails to disclose, however, that Google sends Account Holder personal

15   information to hundreds of other companies not identified on this page, and that Google works with

16   nearly 1.3 million different publishers that Google sometimes refers to as partners and with which

17   Google routinely shares Account Holder personal information.

18                           b)      The Google “Personalized Advertising” Webpage Promises

19
             69.     Under the definition of “sensitive categories”, the Privacy Policy provides a
20
     hyperlink to an Advertising Policies Help webpage titled “Personalized Advertising.” See, e.g., Ex.
21
     15 at 22.
22
             70.     According to Google, the webpage makes promises applicable to “all Google
23
     features using personalized advertising functionality.” Ex. 22 at 1.
24
             71.     On this webpage, Google repeats its promises about sensitive categories, stating:
25
                     a.      “Advertisers can’t use sensitive interest categories to target ads to users or
26                           to promote advertisers’ products or services.” Id. at 2.

27                   b.      “Personal hardships: Because we don’t want ads to exploit the difficulties or
                             struggles of users, we don’t allow categories related to personal hardships.”
28                           Id.

                                                   - 19 -                            Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 25 of 118


                    c.      “Identity and belief: Because we want ads to reflect a user’s interests rather
 1                          than more personal interpretations of their fundamental identity, we don’t
                            allow categories related to identity and belief, some of which could also be
 2                          used to stigmatize an individual.” Id.

 3                  d.      “Sexual interests: Because we understand that sexual experiences and
                            interests are inherently private, we don’t allow categories related to sexual
 4                          interests.” Id.

 5
            72.     On the same webpage, under the header “Prohibited Categories,” Google promises
 6
     that “[t]he following sensitive interest categories can’t be used by advertisers to target ads to users
 7
     or to promote advertisers’ products or services” (id.):
 8
                    a.      Restricted drug terms – “Prescription medications and information about
 9                          prescription medications, unless the medication and any listed ingredients
                            are only intended for animal use and are not prone to human abuse or other
10                          misuse.” Id. at 3.

11                  b.      “Personal hardships – We understand that users don’t want to see ads that
                            exploit their personal struggles, difficulties, and hardships, so we don’t allow
12                          personalized advertising based on these hardships. Such personal hardships
                            include health conditions, treatments, procedures, personal failings,
13                          struggles, or traumatic personal experiences. You also can’t impose
                            negativity on the user.” Id.
14
                    c.      “Health in personalized advertising [including] Physical or mental health
15                          conditions, including diseases, sexual health, and chronic health conditions,
                            which are health conditions that require long-term care or management[;]
16                          products, services, or procedures to treat or manage chronic health
                            conditions, which includes over-the-counter medications and medical
17                          devices[;] any health issues associated with intimate body parts or functions,
                            which includes genital, bowel, or urinary health[;] invasive medical
18                          procedures, which includes cosmetic surgery[;] Disabilities, even when
                            content is oriented toward the user’s primary caretaker. Examples [include]
19                          Treatments for chronic health conditions like diabetes or arthritis, treatments
                            for sexually transmitted diseases, counseling services for mental health
20                          issues like depression or anxiety, medical devices for sleep apnea like CPAP
                            machines, over-the-counter medications for yeast infections, [and]
21                          information about how to support your autistic child.” Id.

22                  d.      “Relationships in personalized advertising [including] Personal hardships
                            with family, friends, or other interpersonal relationships. Examples [include]
23                          divorce services, books about coping with divorce, bereavement products or
                            services, family counseling services[.]” Id. at 4.
24
                    e.       “Sexual orientation in personalized advertising [including] lesbian, gay,
25                          bisexual, questioning, or heterosexual orientation[.] Examples [include]
                            information about revealing your homosexuality, gay dating, gay travel,
26                          information about bisexuality.” Id. at 4-5.

27                  f.      “Personal race or ethnicity.” Id. at 5.

28                  g.      “Personal religious beliefs.” Id.

                                                   - 20 -                             Case No.
                                         CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 26 of 118


                              c)      The Google “We do not sell your personal information to anyone.”
 1                                    Webpage Promises

 2
               73.     On a Google webpage titled “We do not sell your personal information to anyone,”
 3
     Google promises:
 4
                       a.     “We do not sell your personal information to anyone.” Ex. 23 at 1.
 5
                       b.     “Without identifying you personally to advertisers or other third parties, we
 6                            might use data that includes your searches and location, websites and apps
                              that you’ve used, videos and ads that you’ve seen, and basic information that
 7                            you’ve given us, such as your age range and gender.” Id.

 8                     c.     “We give advertisers data about their ads’ performance, but we do so without
                              revealing any of your personal information. At every point in the process of
 9                            showing you ads, we keep your personal information protected and private.”
                              Id.
10
                       d.     “[R]emember, we never share any of this personal information with
11                            advertisers.” Id. at 2.

12                            d)      The Google “Your Privacy is Protected by Responsible Data
                                      Practices” Webpage Promises
13

14             74.     On its webpage “Your privacy is protected by responsible data practices,” Google

15   promises: 9

16                     a.     “Data plays an important role in making the products and services you use
                              every day more helpful. We are committed to treating that data responsibly
17                            and protecting your privacy with strict protocols and innovative privacy
                              technologies.” Ex. 24 at 1.
18
                       b.     “We never sell your personal information, and give you controls over who
19                            has access[.]” Id. at 2.

20                     c.     That it uses “advanced privacy technologies [to] help keep your personal
                              information private.” Id. at 3.
21
                       d.     “We are continuously innovating new technologies that protect your private
22                            information without impacting your experiences on our products.” Id.

23                     e.     “We use leading anonymization techniques to protect your data while
                              making our services work better for you.” Id. at 3-4.
24
                       f.     “Privacy is core to how we build our products, with rigorous privacy
25                            standards guiding every stage of product development. Each product and
                              feature adheres to these privacy standards, which are implemented through
26                            comprehensive privacy reviews.” Id. at 4.

27
     9
         https://safety.google/intl/en us/privacy/data/.
28

                                                     - 21 -                           Case No.
                                           CLASS ACTION COMPLAINT
     Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 27 of 118



 1     75.   Screenshot examples from this webpage are provided below:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        - 22 -                           Case No.
                               CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 28 of 118


                                e)      Google CEO Sundar Pichai’s Promises
 1

 2             76.       On December 11, 2018, Google CEO Sundar Pichai testified on behalf of Google

 3   before Congress and repeated the unequivocal promise, “We do not and would never sell consumer

 4   data.” 10

 5             77.       On May 7, 2019, Google CEO Sundar Pichai published an opinion piece in the New

 6   York Times in which he said the following: 11

 7                       Many words have been written about privacy over the past year,
                         including in these pages. I believe it’s one of the most important
 8                       topics of our time.

 9                       People today are rightly concerned about how their information is
                         used and shared, yet they all define privacy in their own ways. I’ve
10                       seen this firsthand as I talk to people in different parts of the world.
                         To the families using the internet through a shared device, privacy
11                       might mean privacy from one another. To the small-business owner
                         who wants to start accepting credit card payments, privacy means
12                       keeping customer data secure. To the teenager sharing selfies,
                         privacy could mean the ability to delete that data in the future.
13
                         Privacy is personal, which makes it even more vital for companies
14                       to give people clear, individual choices around how their data is
                         used. Over the past 20 years, billions of people have trusted Google
15                       with questions they wouldn’t have asked their closest friends: How
                         do you know if you’re in love? Why isn’t my baby sleeping? What
16                       is this weird rash on my arm? We’ve worked hard to continually
                         earn that trust by providing accurate answers and keeping your
17                       questions private. We’ve stayed focused on the products and
                         features that make privacy a reality — for everyone.
18
                         Our mission compels us to take the same approach to privacy. For
19                       us, that means privacy cannot be a luxury good offered only to
                         people who can afford to buy premium products and services.
20                       Privacy must be equally available to everyone in the world.

21                                                      *        *      *

22                       To make privacy real, we give you clear, meaningful choices around your
                         data. All while staying true to two unequivocal policies: that Google will
23                       never sell any personal information to third parties; and that you get to
                         decide how your information is used.
24

25

26   10
       See Google CEO Sundar Pichai Testifies Before the House Judiciary Committee. December 11,
     2018. Available at https://www.c-span.org/video/?455607-1/google-ceo-sundar-pichai-testifies-
27   data-privacy-bias-concerns# (at 1:33:51).
28   11
          Ex. 25 at 1.
                                                        - 23 -                             Case No.
                                             CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 29 of 118


                    5.       A Summary of Google’s Promises
 1

 2          78.     In sum, Google repeatedly makes the following promises to individuals who sign

 3   up for a Google Account:

 4                  a.       “We don’t sell your personal information to anyone.” Ex. 5 at 1.

 5                  b.       “[W]e never sell your personal information to anyone[.]” Id.

 6                  c.       “Advertisers do not pay us for personal information[.]” Id.

 7                  d.       “[W]e never share that information with advertisers, unless you ask us to.”
                             Id. at 2.
 8
                    e.       “We share reports with our advertisers …, but we do so without revealing
 9                           any of your personal information.” Id.

10                  f.       “At every point in the process of showing you ads, we keep your personal
                             information protected with industry-leading security technologies.” Id.
11
                    g.       “We also never use your … sensitive information like race, religion, or
12                           sexual orientation, to personalize ads to you.” Id. at 1.

13                  h.       “We do not and would never sell consumer data.” Pichai, supra note 10.

14                  i.       “We do not share your personal information with companies, organizations,
                             or individuals outside of Google” except in limited circumstances. See e.g.
15                           Ex. 15 at 11-12.

16          B.      Google Violates its Promises to Account Holders by Selling Their Personal
                    Information on Google RTB
17

18          79.     Google operates the world’s largest ad exchange, the Google Ad Exchange, a digital

19   marketplace that facilitates the buying and selling of advertising inventory. Through the RTB

20   auction process on the Google Ad Exchange, Google shares and sells users’ personal information

21   with Google RTB participants to solicit bids for the right to display what is essentially a real-time,

22   near-instantaneous advertisement to a specific user.

23          80.     Thus, the Google RTB is an automated auction system where Google Account

24   Holders’ personal information is continually siphoned out and sold to hundreds of participants for

25   advertising purposes.

26          81.     Google RTB bidders bid on the “cost per mille” – the cost per one thousand

27   impressions – which is used to measure how many impressions have been made by an ad.

28

                                                   - 24 -                            Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 30 of 118



 1           82.     The Google RTB process – from the offer of a targeted ad placement based on a

 2   specific user’s personal information, to the solicitation of bids, to the sale to the highest bidder, to

 3   the placement of the winning bidder’s ad on the specific user’s personal device – takes less than a

 4   hundred milliseconds. For perspective, it takes 300 milliseconds to blink an eye. Hence the name

 5   “real time bidding.”

 6           83.     Google RTB is invisible and undisclosed to Account Holders.

 7           84.     To understand the many ways in which Google is selling Account Holders’

 8   information, and how many companies Google is selling it to, it helps to first understand the ad

 9   ecosystem in which these auctions occur.

10           85.     Account Holders’ information passes through multiple layers of what is referred to

11   as an “Ad Stack” as the data is re-directed by Google to various third parties.

12           86.     The Ad Stack consists of between three to five layers depending on the ad:

13                   a.      The publisher is the website (or entity controlling the website) that has ad
                             space to sell on its website;
14
                     b.      The supply side platform (“SSP”) is an entity that collects Account Holder
15                           data to sell and ad space inventory to populate ads targeted to those account
                             holders;
16
                     c.      The ad exchange organizes auctions between each side of the ad stack;
17
                     d.      The demand-side platform (“DSP”) bids on behalf of advertisers to show ads
18                           to specific account holders; and

19                   e.      The advertiser purchases ads targeted to specific account holders.

20
             87.     In practice, for any single ad placement to a specific user, the Ad Stack may be
21
     compressed. For example, a DSP could place an ad for itself, rather than for another advertiser on
22
     whose behalf the DSP has been contracted to submit a bid. If a DSP wins an auction on behalf of
23
     itself, the DSP is also the advertiser for that particular ad.
24
             88.     Likewise, a publisher in one ad auction may be an advertiser in another. For
25
     example, The New York Times sells ads targeted to specific users on its own websites through this
26
     system – and may also pay for ads targeted to users on other websites.
27

28

                                                     - 25 -                            Case No.
                                          CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 31 of 118



 1            89.    Google compresses the Ad Stack in Google RTB because Google controls

 2   significant players at the SSP, ad exchange, and DSP layers of the Ad Stack.

 3            90.    On the supply side, Google’s AdMob is the most popular SSP for apps on iOS and

 4   Android, the two dominant mobile operating systems. AdMob creates software development kits

 5   (“SDKs”) for publishers to incorporate into their apps. AdMob’s SDKs serve as the mechanism

 6   for exchanging information between ad exchanges (the auction) and the developers. Within an app,

 7   AdMob code collects information and shares it with Google through the bidding process. Google

 8   purchased AdMob in 2009. Account Holders’ phones share information with Google and ad

 9   exchanges.

10            91.    According to the company MightySignal, an analytics firm that “provides detailed

11   and accurate mobile data,” Google AdMob is currently installed on:

12                   a.     129,273 apps as of February 1, 2021 – or 82 percent of the Monetization
                            SDK market on Apple devices, including 136 of the top 200 apps in Apple
13                          iOS products; 12

14                   b.     1,013,605 apps as of February 1, 2021 – or 97 percent of the Monetization
                            SDK market on Android devices, included 146 of the top 200 apps on
15                          Android. 13

16
              92.    Google’s Ad Manager is among the most prominent and used SSP for websites and
17
     functions just as AdMob does for smartphone and handheld device apps. Publishers install Google’s
18
     code on their websites, which make requests to Google tied to identifying cookies.
19
              93.    After data leaves an Account Holder’s device to be exchanged with the website with
20
     which the Account Holder is communicating, Google contemporaneously redirects the Account
21
     Holder’s personal information and the content of the communication being exchanged with the
22
     website to the Google RTB, which, in turn, contemporaneously redirects the personal information
23
     and contents to hundreds of different participants on the Google RTB. Google RTB participants
24
     then consider the personal information of the Account Holder on whose device the ad will be
25

26
     12
27        https://mightysignal.com/sdk/ios/1162/google-admob
     13
          https://mightysignal.com/sdk/android/55931/google-admob
28

                                                  - 26 -                            Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 32 of 118



 1   displayed, and calculate how much they are willing to bid for that specific Account Holder (i.e. the

 2   Target). As explained above, the entire process takes less time than it does to blink an eye.

 3           94.     The Google RTB sells approximately 53 percent of all ad exchange transactions.

 4           95.     On the demand side, Google also has the world’s largest DSP. For example, millions

 5   of advertisers contract through Google DoubleClick or Google Ads to target specific users with

 6   specific attributes.

 7           96.     In the Google RTB process, Google sends bid requests to DSPs from publishers to

 8   solicit bids from the DSPs based on the personal information of Account Holders. Thus, Google

 9   holds the auction and awards the winning bid.

10           97.     All participants in Google RTB are part of the Bidstream, receiving Google’s Bid

11   Request, which is the vehicle through which Google sells and shares Account Holder personal

12   information.

13           98.     As illustrated below, the Bid Request moves from the publisher’s website

14   (https://website.com in the illustration), to the SSP, to the ad exchange (Google RTB), which fills

15   out a “Bid Request,” which is sent to DSPs, who bid on behalf of advertisers based on the personal

16   information that is provided in the Bid Request.

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 27 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 33 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                           Data flows in a typical real-time bidding system 14
19
            99.     A concrete example helps illustrate the process. Consider a situation where The New
20
     York Times reserves advertising space on its property to sell through Google RTB. An Account
21
     Holder views a specific page, in this example an article on post-partum depression, by entering the
22
     web address in the navigation bar of his or her web browser and hits ENTER. This triggers the web
23
     browser to send a GET request (or electronic communication) to The New York Times, which, in
24
     turn, responds by displaying The New York Times article on the Account Holder’s device. Common
25

26   14
       Bennett Cyphers, Google Says It Doesn’t ‘Sell’ Your Data. Here’s How the Company Shares,
     Monetizes, and Exploits It., Electronic Frontier Foundation (Mar. 19, 2020), https://www.eff.org/
27   deeplinks/2020/03/google-says-it-doesnt-sell-your-data-heres-how-company-shares-monetizes-
     and.
28

                                                 - 28 -                            Case No.
                                       CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 34 of 118



 1   experience shows that the requested webpage will display in a matter of seconds. But what the

 2   Account Holder does not know is that the request to view The New York Times article on postpartum

 3   depression is also accompanied by a “cookie,” which is sent from the Account Holder’s web

 4   browser to the SSP (recall that an SSP is an entity that collects Account Holder information to sell

 5   ad space for targeted advertising). If the SSP is AdMob, which is owned by Google, AdMob

 6   matches the cookie to the Account Holder’s personal information stored by Google. As one of the

 7   preeminent data companies in the world, Google’s storage of individuals’ personal information is

 8   vast and, consequently, its capability to connect cookies to personal information is unprecedented.

 9   From Google’s vast data store, Google RTB creates a Bid Request – containing the Account

10   Holder’s personal information and the content of the specific article that is the subject of the

11   Account Holder’s communication. This Bid Request is then sent to DSP participants of the Google

12   RTB (recall that DSPs bid on behalf of advertisers to display targeted ads on available ad space).

13   All Google RTB participants, in turn, can view, collect, and use the information in the Bid Request

14   to determine whether and in what amount they will pay to deliver an ad to the specific Account

15   Holder in question. Bids are submitted and the highest bidder wins the right to place its ad (or its

16   client’s ad) on The New York Times postpartum depression article that the Account Holder is

17   viewing. This is all done by algorithm and, as set forth above, the entire process takes milliseconds:

18   between the time the Account Holder clicks to access the article and the seconds it takes for the

19   article display, Google RTB has collected, disseminated, and sold the Account Holder’s personal

20   information to hundreds of Google RTB participants for the purpose of targeted advertising.

21                    1. The Google RTB Shares Account Holders’ Personal Information

22
               100.   Google publishes several documents in which it explains how Google RTB Bid
23
     Requests are structured. Among them are documents titled:
24
                      a.     OpenRTB Integration; 15
25

26

27
     15
          https://developers.google.com/authorized-buyers/rtb/openrtb-guide
28

                                                   - 29 -                            Case No.
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 35 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 36 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 37 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 38 of 118
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 39 of 118


      56     Skippable                      Whether the publisher allows users to skip the ad.
 1    57     Protocols                      Supported video protocols.
      58     File formats                   Supported video file formats.
 2    59     Companion Ads                  Information about companion ad slots shown with the video.
      60     Size                           Height and width for the video ad.
 3    61     Video title                    The video title.
      62     Video keywords                 A list of keywords describing the video, extracted from the
 4                                          content management system of the video publisher.
 5             106.     The above chart indicates that “User verticals” are among the types of information
 6   that have been sold to and shared with Google RTB participants. Verticals pertain to a marketing
 7   technique known as “vertical segmentation,” and is used to facilitate targeted advertising by
 8   identifying users as falling within particular categories, segments, and subcategories. Segments
 9   include health, religion, ethnicity, nationality, and sexuality. These categories of information
10   therefore reflect the information that Google knows about each Account Holder’s personal
11   characteristics.
12             107.     Google’s acknowledged use, disclosure, and sale of a “list of detected user verticals”
13   therefore constitutes a substantial invasion of Account Holders’ privacy.
14             108.     Some of the categories used by Google are made available on its developer pages. 19
15   For example:
16                      a.     The People & Society segment includes the following verticals: LGBT,
                               Men’s Interests (mature), and Divorce & Separation.
17
                        b.     The Ethnic & Identity Groups segment includes the following verticals:
18                             Africans & Diaspora, African-Americans, Arabs & Middle Easterners,
                               Asians & Diaspora, East Asians & Diaspora, Southeast Asians & Diaspora,
19                             Eastern Europeans, Indigenous Peoples, Native Americans, Jewish Culture,
                               Latinos and Latin-Americans, and Western Europeans.
20
                        c.     The Religion & Belief segment includes the following verticals: Buddhism,
21                             Christianity, Hinduism, Islam, Judaism, Scientology, Skeptics & Non-
                               Believers, and Spirituality.
22

23

24

25

26

27
     19
          https://developers.google.com/adwords/api/docs/appendix/verticals
28

                                                      - 34 -                            Case No.
                                            CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 40 of 118
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 41 of 118



 1          111.   Another example provided by Google showed an Account Holder with the ID

 2   iE0B3ASr55t81Mf8XnJ34W084h8 is in the “Pregnancy and Maternity” vertical:

 3

 4

 5

 6

 7

 8

 9

10

11

12
     See Exhibit 27.
13
            112.   Another     exemplar     identifies   the    Account     Holder       with   id
14
     2R2e3G7G096GuMK118NkE67282 is in the vertical “OBGYN”:
15

16

17

18

19

20

21

22

23

24

25   See Exhibit 28.

26          113.   Sometime in February or March 2021, Google removed these exemplars that show

27   the line of code specifying “DetectedVerticals” for Account Holders. On March 14 or 15, 2021,

28   Google also replaced what had previously been labeled as Real-Time Bidding Protocol Buffer

                                               - 36 -                         Case No.
                                     CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 42 of 118



 1   v.198 with v.199 (the latter referenced above in this Complaint). As set forth above, Real-Time

 2   Bidding Protocol Buffer v.199 now claims that “User verticals” are unused. See supra at ¶ 105,

 3   Row 15. This is a distinction without a difference because Real-Time Bidding Protocol Buffer

 4   v.199 specifies that Google does include “Detected Verticals” for each page or app where the

 5   Google RTB auction sales system is in place. See supra at ¶ 105, Row 24.

 6          114.    Google’s statement that “user verticals” are “unused” may simply reflect the fact

 7   that the inferred information contained in those verticals has been transferred to the new FLoC

 8   value, which Google describes in the Real-Time Bidding Protocol Buffer v.199 as “[t]he value of

 9   a cohort ID – a string identifier that is common to a large cohort of users with similar browsing

10   habits.” As the Electronic Frontier Foundation detailed in a recent article, “[i]t is highly likely that

11   FLoC will group users” by gender, ethnicity, age, income, mental health and “may also directly

12   reflect visits to websites related to substance abuse, financial hardship, or support for survivors of

13   trauma.” 21

14          115.    Moreover, the “Detected Verticals” still constitute “personal information” under

15   California law because they are inferred data about web-browsing history that Google is selling and

16   from which Google RTB participants can compile and augment their own detailed dossiers about

17   Account Holders. Google still sells and shares these verticals and segments with approved bidders

18   in Google RTB together with Account Holders’ Google ID and other identifiers.

19

20

21

22

23

24

25

26

27   21
       Bennett Cyphers, Google’s FLoC Is a Terrible Idea, Electronic Frontier Foundation (Mar. 3,
     2021), https://www.eff.org/deeplinks/2021/03/googles-floc-terrible-idea.
28

                                                    - 37 -                             Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 43 of 118


                            d)     Infrastructure Options for RTB Bidders (Part 4)
 1

 2          116.    In the article “Infrastructure Options for RTB Bidders (Part 4)” (“Infrastructure

 3   Options”), Google notes that a Google RTB bidder may do the following:

 4

 5

 6

 7

 8

 9

10

11

12

13
            117.    For “user matching,” the article encourages Google RTB participants to collaborate
14
     on creating “match tables” that would enable them to sync cookies and identify users across
15
     multiple platforms. The article further directs the reader to a hyperlink to learn more about “[h]ow
16
     cookie matching works in real-time bidding.” As explained below, cookie matching is a Google
17
     service that enables Google RTB participants to match cookie identifiers to participants’ existing
18
     individual profiles.
19
            118.    For “selecting segments,” Google explains that the Google RTB system can “extract
20
     user segments from the (unique) user profile store [hyperlinked], order the segments by price, and
21
     filter for the most appropriate segment.”
22
            119.    The link to “(unique) user profile store,” explains that “[t]his store contains (unique)
23
     users and their associated information that provide key insights to select a campaign or ad on
24
     request. Information can include the (unique) user’s attributes your own segments, or segments
25

26

27

28

                                                   - 38 -                             Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 44 of 118



 1   imported from third-parties. In RTB,           imported segments often include bid price

 2   recommendations.” 22

 3          120.    The “(unique) user profile store” goes on to explain: “The store is updated frequently

 4   based on the (unique) user’s interaction with ads, sites they visit, or actions they take. The more

 5   information, the better the targeting. You might also want to use third-party data management

 6   platforms (DMPs) to enrich your first-party data.”

 7          121.    Thus, Google’s internal documents indicate that in addition to sharing Account

 8   Holders’ personal information in the Google RTB Bidstream, Google is also grouping Account

 9   Holders into targeted advertising segments, which includes sensitive categories related to race,

10   religion and sexual orientation, compiling in-depth personal profiles, and then using those profiles

11   in furtherance of the Google RTB.

12          122.    Independent research has confirmed that Google allows targeted advertising based

13   on sensitive categories. In a 2015 study, researchers created an automated tool called AdFisher to

14   “explore[] how user behaviors, Google’s ads, and Ad Settings interact.” The researchers started

15   with a group of 500 fresh simulated browser instances. They then sent part of the group to the top

16   100 websites for substance abuse as listed on Alexa while the remainder acted as a control group

17   and did nothing. Next, the researchers sent both browser groups the Times of India, a content-

18   providing webpage that uses Google for advertising. The ads displayed on the Times of India for

19   both groups were collected and analyzed, to determine whether there was any difference in the

20   outputs shown to the agents. For the substance abuse group, the top three ads shown to them were

21   for an alcohol and drug rehabilitation center called the Watershed Rehab, with these top three ads

22   making an appearance, respectively, 2,276 times, 362 times, and 771 times. The non-substance-

23   abuse group was not shown the Watershed Rehab ads a single time. 23

24   22
         https://cloud.google.com/solutions/infrastructure-options-for-serving-advertising-workloads#
     unique user profile store
25
     23
        Amit Datta, Michael Carl Tschantz, and Anupam Datta, Automated Experiments on Ad Privacy
26   Settings, Proceedings on Privacy Enhancing Technologies 2015; 2015 (1):92-112, available at
     https://www.andrew.cmu.edu/user/danupam/dtd-pets15.pdf. Despite this, the browsers visiting
27   substance abuse websites showed no impact on the “Ad Settings” page that Google makes available
     to Account Holders for the purported purpose of letting those Account Holders understand inferred
28

                                                  - 39 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 45 of 118



 1          123.    Account Holders have no idea that they have been associated with these categories,

 2   and no way to prevent being targeted by their association with them. Indeed, the same article

 3   reported that despite the obvious, statistically significant return of drug rehabilitation ads for the

 4   substance abuse group when compared non-substance abuse group, the Ad Settings page for

 5   members of each group were not different. “Thus,” the researchers concluded, “information about

 6   visits to these websites” – the 100 websites for substance abuse – “is indeed being used to serve

 7   ads, but the Ad Settings page does not reflect this use in this case. Rather than providing

 8   transparency, in this instance, the ad settings were opaque as to the impact of this factor.”

 9   (emphasis in original).

10          124.    The above study is not an outlier. A 2019 study confirms that data collection and

11   behavioral tracking information is aggregated to derive user interest profiles, which in turn are

12   leveraged by advertising platforms, like Google RTB, to (1) expand their own data profiles on

13   individual users, and (2) to sell more expensive ads that are more specifically targeted.

14   Significantly, the 2019 study noted that Google has unprecedented visibility into users’ browsing

15   behavior because it is able to collect and aggregate user information from a vast array of sources,

16   either owned by Google or accessible to Google by virtue of Google’s embedded source code. 24

17   Google can therefore infer user interests to an alarmingly accurate degree. 25

18          125.    In 2012, researchers at Worchester Polytechnic Institute conducted a focused study

19   of the Google ad network. The study found, among other things, that non-contextual ads were

20   shown related to induced sensitive topics regarding sexual orientation, health, and financial matters.

21   By way of background, contextual ads are those that derive from the content of the webpage that a

22

23   interests that Google has assigned. The study also showed that browser instances identified as
     women were 6 times less likely to be shown ads for high-paid executive positions than similarly-
24   situated male browser instances.
     24
25     Muhammad Ahmad Bashir, et al., Quantity vs Quality: Evaluating User Interest Profiles Using
     Ad Preference Managers, Network and Distributed Systems Security (NDSS) Symposium 2019
26   (February 24-27, 2019), available at https://www.ndss-symposium.org/wp-content/uploads/2019/
     02/ndss2019 04B-5 Bashir paper.pdf.
27   25
       Only platforms that can observe users on a given site (i.e. by being directly embedded in the site,
     or by partnering with another third-party that is embedded[]) can draw such an inference. Id.
28

                                                   - 40 -                             Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 46 of 118



 1   user is viewing, e.g. shoe ads being displayed on a website selling shoes. Conversely, non-

 2   contextual ads have no relation to the webpage content, e.g. ads for mental health treatment on a

 3   website selling shoes. Thus, the fact that the 2012 study found that the Google ad network was able

 4   to facilitate non-contextual ads related to induced sensitive categories supports the conclusion that

 5   sensitive information is being sold by the Google ad network to foster targeted advertising. 26

 6          126.    Account Holder information sold and shared by Google with advertising bidders

 7   constitutes personal information as defined by both Google and California law. The information

 8   shared by Google through its RTB process is personal information that is reasonably capable of

 9   being associated, or that could reasonably be linked, directly or indirectly, with a particular

10   consumer or household. Cal. Civ. Code § 1798.140(o)(1). In fact, it is not only “capable” of being

11   associated but is being associated with a particular consumer. That is, after all, the entire purpose

12   of Google RTB.

13          127.    The above studies and examples demonstrate that Google violates its express

14   privacy promises not to share Account Holders’ personal information each time it shares and sells

15   their information, including information contained in verticals and segments, with participants in

16   Google’s RTB process. Moreover, each time Google shares information in segments concerning

17   health, religion, ethnicity, race, or sexuality, Google violates its express promises to Account

18   Holders that it will never share or sell their sensitive personal information.

19                  2. The Data Google Discloses is Designed to be Personally Identifiable to
                       Google RTB Participants
20

21          128.    Google is not sharing anonymized, non-personally identifiable data to just a few

22   “partners,” as Google suggests in one paragraph in its Terms of Service. To the contrary, the data

23   it sells and shares with participants on the Google RTB is tied to unique identifiers that track

24   specific Account Holders across web and physical activity, including where they are, what they are

25   doing, and what they purchase, and draw inferences from that data of the sort derived from and

26

27   26
       Craig E. Wills and Can Tartar, Understanding What They Do with What They Know (Short
     Paper), WPES’12, October 15, 2012, available at: https://web.cs.wpi.edu/~cew/papers/wpes12.pdf.
28

                                                   - 41 -                             Case No.
                                         CLASS ACTION COMPLAINT
           Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 47 of 118



 1   constituting the kinds of sensitive verticals described above. All of this data is tied to unique

 2   persistent identifiers.

 3            129.   Critically, the data Google sells allows its RTB participants not only to target

 4   Account Holders specifically, but also to build from scratch or cross-reference and add to the data

 5   that they already have in their own detailed profiles for Account Holders.

 6            130.   For example, Facebook is a frequent bidder in Google RTB and, in addition to the

 7   personal information received from Google, Facebook has its own database of account holder

 8   names, email addresses, phone numbers, device IDs, likes, interests, and friends. 27 A large data

 9   company like Facebook is therefore able to connect the personal information made available by

10   Google RTB to its own existing databases, matching certain of the information in the Account

11   Holder’s profile, such as the IP address, to information already in Facebook’s possession.

12            131.   The consequence is two-fold.

13            132.   First, Google provides Facebook with personal information that Facebook uses to

14   specifically identify the account holder for the purpose of bidding on an ad in Google’s Ad

15   Exchange. Recent reports in The Wall Street Journal and The New York Times indicate that, in

16   exchange for Google helping Facebook to recognize specific mobile and web users, Facebook

17   agreed to place bids through Google RTB for 90 percent of the users it recognizes and to spend at

18   least $500 million per year on the Google Ad Exchange. 28 Put differently, Google helped Facebook

19   deanonymize its account holders in exchange for at least one half billion dollars.

20            133.   Neither Google nor Facebook denied the existence of the deal or its terms in

21   response to these reports. To the contrary, Google’s response hinted that its deal with Facebook

22   was not unique, stating that it is just “one of over 25 partners participating in Open Bidding” inside

23

24
     27
          See www.facebook.com/privacy.
25
     28
       Daisuke Wakabayashi and Tiffany Hsu, Behind a Secret Deal Between Google and Facebook,
26   The New York Times (Jan. 17, 2021), available at https://www.nytimes.com/2021/01/17/
     technology/google-facebook-ad-deal-antitrust.html; Ryan Tracy and Jeff Horwitz, Inside the
27   Google-Facebook Ad Deal at the Heart of a Price-Fixing Lawsuit, The Wall Street Journal (Dec.
     29, 2020), available at https://www.wsj.com/articles/inside-the-google-facebook-ad-deal-at-the-
28   heart-of-a-price-fixing-lawsuit-11609254758.
                                                    - 42 -                           Case No.
                                        CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 48 of 118



 1   the Google Ad Exchange. 29 This significant admission supports the conclusion that Google is

 2   selling Account Holders’ personal information – presumably to the highest bidder, or perhaps to

 3   itself when it sees fit.

 4            134.    Second, whether or not Facebook (or another DSP or advertiser) submits a winning

 5   bid, participating in the auction facilitates the acquisition and retention of Account Holders’

 6   personal information that Google RTB participants can and do use to create or continuously update

 7   and augment their own existing user data troves.

 8            135.    This is true even for Google RTB participants who are not as large as Facebook and

 9   who do not have their own consumer account holders. Google actively assists Google RTB

10   participants in matching Account Holder information made available in a Bid Request to the

11   information those participants already have about specific individuals through a “cookie matching

12   service.”

13            136.    According to Google, “[c]ookie matching is a feature that enables” Google RTB

14   participants “to match [their own cookie] – for example, an ID for a user that browsed your

15   website – with a corresponding bidder-specific Google User ID, and construct user lists that can

16   help you make more effective bidding choices.” 30 Specifically:

17

18

19

20

21

22

23
              137.    Google illustrates how cookie matching works:
24

25

26   29
        Adam Cohen, AG Paxton’s misleading attack on our ad tech business (Jan. 17, 2021),
     https://blog.google/outreach-initiatives/public-policy/ag-paxtons-misleading-attack-on-our-ad-
27   tech-business/.
28   30
          Cookie Matching, https://developers.google.com/authorized-buyers/rtb/cookie-guide.
                                                   - 43 -                          Case No.
                                         CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 49 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
                138.   Thus, Google RTB participants are able to match the alphanumeric id of the Google
15
     ID shared in the Bid Request with the auction participants’ (including Surveillance Participants’)
16
     own unique cookie identifier for the Account Holder. In other words, even though the Google ID
17
     is purportedly anonymous, Google provides participants a key, via cookie matching, to determine
18
     exactly who certain Account Holders are. If the Account Holder whose profile is up for bid also
19
     has an account id with the participant, cookie matching will not only let the participant know that
20
     fact, it will enable the participant to tie the personal information from Google RTB together with
21
     data it already has to enhance its profile of the Account Holder.
22
                139.   In an indication that Google realizes its cookie matching process violates California
23
     law, the Cookie Matching page states a “Key Point” that “the Google User ID will not be specified
24
     in the bid request” for “users detected to originate from California,” but the bidder will “still receive
25
     … hosted match data” to inform bidding. 31
26

27
     31
          Id.
28

                                                     - 44 -                            Case No.
                                          CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 50 of 118



 1

 2

 3              140.   But this “Key Point” cannot absolve Google. It does not change the fact that Google
 4   is disclosing personal information about the Account Holder directly to the “buyer’s service.” By
 5   still providing the “buyer’s service” with the “hosted match data,” Google is connecting its own
 6   Google User ID to the buyer’s user id, which is also personal information.
 7              141.   Cookie matching permits Google to share and sell Account Holders’ personal
 8   information with participants even when Account Holders take steps to avoid Google’s tracking.
 9   By constructing “user lists,” which include Account Holders, Google RTB auction participants can
10   reidentify people even when different identifiers are used, purportedly to prevent that kind of
11   targeting.
12              142.   As Google explains to its developers: “Cookie Matching enables the bidder to match
13   their cookies with Google’s, such that they can determine whether an impression sent in a bid
14   request is associated with one of users being targeted.” 32 And Google explains to developers that
15   the purpose of this is to allow third parties to associate information with Account Holders: “The
16   cookie matching service described in this guide facilitates the creation and maintenance of the
17   association between a bidder’s cookie and the Google User ID, and also allows one to populate
18   user lists” (emphasis added). 33
19              143.   Notably, Google encourages Google RTB participants to “store” these user lists,
20   inviting them to retain keys to defeat de-identification processes: “We recommend that bidders
21   instead store and look up list ids using either google_user_id or hosted_match_data as keys.” 34
22   That is, rather than protecting Account Holders’ privacy, Google encourages its partners to
23   invade it.
24

25
     32
          Id.
26   33
          Id.
27   34
        Real-Time Bidding Protocol Buffer v.202, https://developers.google.com/authorized-
     buyers/rtb/downloads/realtime-bidding-proto
28

                                                    - 45 -                           Case No.
                                          CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 51 of 118



 1          144.    The Google Cookie Matching service is ubiquitous. A 2019 analysis by the web

 2   browser Brave showed that a single hour of web browsing resulted in 318 different Google cookie

 3   matches with at least 10 different companies participating in RTB auctions. 35

 4          145.    Through Google Cookie Matching and through Google’s ubiquitous presence on the

 5   Internet, participants in Google RTB are sold and provided with personal information through

 6   which they can and do build rich user dossiers based on the vast majority of every Internet Account

 7   Holder’s browsing history.

 8          146.    A 2018 study co-authored by Professor Wilson found that 52 different companies

 9   “observe at least 91 percent of an average user’s browsing history under reasonable assumptions

10   about information sharing within RTB auctions” and 636 companies “observe at least 50 percent

11   of an average user’s impressions.” 36

12          147.    Further, a recent investigation by The New York Times reveals how easy it is to tie

13   what Google and others characterize as anonymous pieces of data together to identify a specific

14   person. In an article titled “They Stormed the Capitol. Their Apps Tracked Them,” writers Charlie

15   Warzel and Stuart Thompson explain how they were able to identify specific individuals who

16   participated in the attack on the United States Capitol on January 6, 2021 through a database of

17   purportedly “anonymous” information that was provided to them by an industry insider. 37

18          148.    The article illustrates how an Account Holder’s precise movements could be tracked

19   across the country using purportedly anonymous data. For example, one person shown to have been

20   near the Capitol during the attack was Ronnie Vincent from Kentucky. Starting with what the

21   industry deemed anonymous data, The New York Times identified Vincent and tracked his specific

22   path to and within Washington D.C.:

23   35
        Dr. Johnny Ryan, RTB Header Bidder Evidence – Explanatory Document, Brave, Inc. (Sept. 2,
24   2019), https://brave.com/wp-content/uploads/explanatory_note_google_RTB_and_push_pages.
     pdf
     36
25      Muhammad Ahmad Bashir and Christo Wilson, “Diffusion of User Tracking Data in the Online
     Advertising System,” Proceedings on Privacy Enhancing Technologies 2018 (4):85-103, at 86,
26   https://www.ccs.neu.edu/home/ahmad/publications/bashir-pets18.pdf.
     37
        Warzel, C. and Thompson, S. (Feb. 5, 2021), They Stormed the Capitol. Their Apps Tracked
27   Them. The New York Times. https://www.nytimes.com/2021/02/05/opinion/capitol-attack-
     cellphone-data.html
28

                                                 - 46 -                               Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 52 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            149.    The New York Times further reported that, by purchasing data from advertisers, it
21
     was “quickly able to match more than 2,000 supposedly anonymous devices in the data set [of
22
     people in or around the Capitol on the afternoon of January 6, 2021] with email addresses,
23
     birthdays, ethnicities, ages and more.”
24

25

26

27

28

                                                - 47 -                          Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 53 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            C.      Google Sells Account Holders’ Private Information
17

18          150.    Google’s release, disclosure, dissemination, transfer, and electronic communication
19   of Account Holders’ personal information to participants in Google RTB is a sale of personal
20   information for purposes of advertising.
21          151.    The communication of Account Holders’ personal information is made by Google
22   in exchange for money and other valuable consideration.
23          152.    The winning bidder pays for Account Holders’ personal information.
24          153.    Participants in Google RTB who do not win a bid to place an ad nevertheless receive
25   Account Holders’ personal information in exchange for other valuable consideration. This includes
26   their continued participation in Google RTB, i.e., the continued ability to receive, review, retain
27   and bid on Account Holders’ personal information.
28

                                                 - 48 -                            Case No.
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 54 of 118



 1          154.    Moreover, even participants that do not submit a bid to advertise directly to an

 2   Account Holder still receive access to that Account Holder’s personal information via the Google

 3   RTB. This is a benefit and encourages them to participate in the auction.

 4          155.    All of the data transferred by Google is associated with multiple unique persistent

 5   identifiers. After the data leaves an Account Holder’s device, it is sent to Google RTB, which

 6   entertains bids from SSPs all over the internet as well as bids from Google itself. Those bids are

 7   then presented to DSPs (who are acting on behalf of advertisers), also including Google itself. All

 8   of these third parties on the Ad Exchange thus have an opportunity to review and analyze the

 9   personal information about Account Holders that Google has collected and disseminated through

10   the Bid Request.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          156.    This directly violates Google’s promises to Account Holders that it will not sell their

27   information to advertisers or share the information except in limited circumstances.

28

                                                  - 49 -                             Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 55 of 118


                    1. Plaintiffs Have Identified Hundreds of Companies Who Are Winning
 1                     Bidders in Google’s Ad Exchange Auctions

 2
            157.    There is no transparency in the process that occurs in Google RTB. Indeed, one of
 3
     the factors motivating recent antitrust investigations into Google is that Ad Stack markets are
 4
     opaque, Google has a powerful role in multiple layers of the process, and Google has resisted
 5
     disclosure of how the auctions operate. Plaintiffs’ investigation is ongoing and many of these
 6
     practices are only now coming to light and being analyzed by experts.
 7
            158.    Regardless, and relevant here, Google does not tell Account Holders which
 8
     companies are bidding on, and therefore accessing, their personal information, let alone which
 9
     companies are winning the auctions.
10
            159.    To determine the prevalence of Google RTB in the United States, Plaintiffs retained
11
     Professor Wilson of the Khoury College of Computer Sciences at Northeastern University.
12
     Plaintiffs asked Professor Wilson to identify the raw number of publishers (those websites who are
13
     selling ad space on the Google Ad Exchange) that use the Google RTB in the United States.
14
            160.    Professor Wilson determined the precise number of publishers in the Google RTB
15
     by   downloading    the   data   Google    publishes   at   https://storage.googleapis.com/adx-rtb-
16
     dictionaries/sellers.json. Professor Wilson determined that 1,298,541 publishers were identified by
17
     Google as participating in the Google RTB to sell their ad space. Of the approximately 1.3 million
18
     RTB publishers, Professor Wilson determined that only 172,849 (13.31 percent) were publicly
19
     disclosed by Google. Google marked the remainder as anonymous.
20
            161.    Professor Wilson also researched the scope of the RTB participants who won
21
     auctions in an experiment and concluded that there are at least 229 different advertisers to whom
22
     Google discloses Account Holders’ personal information. Among the companies who did not win
23
     the auction but to whom Google disclosed Account Holders’ personal information were Amazon,
24
     Facebook, Twitter, Taboola, Wayfair, Yahoo, and eBay. The list also included hundreds of
25
     companies American consumers have likely never heard of. Google solder and shared Account
26
     Holder personal information to each of these companies.
27

28

                                                 - 50 -                            Case No.
                                       CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 56 of 118
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 57 of 118


     administrators… [3)] For external
 1   processing … and [4)] For legal reasons[.]”
     Google Privacy Policy, e.g., Ex. 15 at 11-
 2   12; Ex. 20 at 11-12.

 3   “[R]emember, we never share any of this
     personal information with advertisers.” We
 4   do not sell your personal information to
     anyone., Ex. 23 at 2.
 5
     “We don’t sell your personal information to
 6   anyone.” How our business works, Ex. 5 at
     1.
 7
     “We don’t share information that personally     While Google may not directly provide
 8   identifies you with our advertising partners,   Account Holders’ names or email, Google does
     such as your name or email, unless you ask      share their unique identifiers, provides cookie
 9   us to share it.” Who are Google’s               matching services to assist in identification of
     Partners?, Ex. 21 at 2.                         Account Holders, and encourages Google RTB
10                                                   participants to store user lists and hashed keys
     “Without identifying you personally to          that enables them to reidentify Account Holders
11   advertisers or other third parties, we might    whose names and emails are known to
     use data that includes your searches and        participants.
12   location, websites and apps that you’ve
     used, videos and ads you’ve seen, and basic
13   information that you’ve given us, such as
     your age range and gender.” We do not sell
14   your personal information to anyone., Ex.
     23 at 1.
15
     “We give advertisers data about their ads’
16   performance, but we do so without               Google not only fails to protect personal
     revealing any of your personal information.
17                                                   information, but rather directly provides it to
     At every point in the process of showing        Google RTB participants and enables
     you ads, we keep your personal information
18                                                   participants to de-anonymize personal
     protected and private.” We do not sell your     information with cookie matching services.
     personal information to anyone., Ex. 23 at
19   1.
20   “Privacy is personal, which makes it even       Google does not provide Account Holders with
     more vital for companies to give people         clear individual choices about how their data is
21   clear, individual choices around how their      used; rather, Google provides misinformation
     data is used.” Google’s Sundar Pichai:          and broken promises about user privacy and
22   Privacy Should Not Be a Luxury Good, Ex.        fails to disclose that Account Holders’ personal
     25 at 1.                                        information is being sold on Google RTB.
23

24                                                   Google does not make “privacy equally
     “[P]rivacy cannot be a luxury good offered      available.” Instead, it targets its own Account
25   only to people who can afford to buy            Holders, making privacy unavailable to them by
     premium products and services. Privacy          subversively revealing their personal
26   must be equally available to everyone in the    information thousands of times per second to
     world.” Google’s Sundar Pichai: Privacy         millions of Google RTB participants. Only
27   Should Not Be a Luxury Good, Ex. 25 at 1.       Google and Google RTB participants, not
                                                     Account Holders, profit.
28

                                                  - 52 -                            Case No.
                                      CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 58 of 118


     “To make privacy real, we give you clear,
 1   meaningful choices around your data. All
     while staying true to two unequivocal          Google does not disclose what it is doing with
 2   policies: that Google will never sell any      Account Holders’ data and gives Account
     personal information to third parties; and     Holders no choice about whether their personal
 3   that you get to decide how your information    information is sold at the Google RTB auctions.
     is used.” Google’s Sundar Pichai: Privacy
 4   Should Not Be a Luxury Good, Ex. 25 at 1.
 5                                                  Through Google RTB, advertisers in fact do
     “Advertisers do not pay us for personal        pay Google for advertising the value of which is
 6   information[.]” How our business works,        directly tied to the disclosure of Account
     Ex. 5 at 1.                                    Holders’ personal information.
 7
     “We never sell your personal information,      Google sells Account Holders’ personal
 8   and give you controls over who has access.”    information on Google RTB, a process that is
     Your privacy is protected by responsible       invisible to Account Holders and in which their
 9   data practices, Ex. 24 at 2.                   consent is not solicited prior to sale.
10
     “At every point in the process of showing      Google reveals Account Holders’ personal
11   you ads, we keep your personal information     information in the Google RTB Bid Requests
     protected with industry-leading security       and provides cookie matching tools that enable
12   technologies.” How our business works, Ex.     participants to match Account Holders’
     5 at 2.                                        personal information with individual profiles
13                                                  the participants already has.
     “Privacy is core to how we build our
14   products, with rigorous privacy standards      Google’s core practice is building Account
     guiding every stage of product                 Holder profiles and monetizing those profiles
15   development. Each product and feature          through, among other things, the Google RTB,
     adheres to these privacy standards, which      where Google sells Account Holders’ personal
16   are implemented through comprehensive          information to facilitate targeted advertising, all
     privacy reviews.” Your privacy is protected    the while making false promises of privacy to
17   by responsible data practices, Ex. 24 at 4.    Account Holders.
18   “We also never use your emails, documents,
     photos, or sensitive information like race,   Google targets Account Holders based on their
19   religion, or sexual orientation, to           sensitive information, like race, religion, sexual
     personalize ads to you.” How our business     orientation, and health. Google does this by
20   works, Ex. 5 at 2.                            collecting Account Holders’ browsing
                                                   information to determine whether Account
21   “We don’t show you personalized ads based Holders’ fall within certain consumer
     on sensitive categories, such as race,        categories, known as verticals and segments.
22   religion, sexual orientation, or health.”     These consumer categories include sensitive
     Google Privacy Policy, e.g., Ex. 15 at 5; Ex. categories related to race, religion, sexual
23   20 at 6.                                      orientation, and health. This information is then
                                                   shared with Google RTB participants to
24   “We don’t use topics or show personalized     facilitate targeted advertising based on those
     ads based on sensitive categories like race,  sensitive categories. Google RTB participants
25   religion, sexual orientation, or health. And  are then able to bid on the ability to serve ads to
     we require the same from advertisers          Account Holders, including the ability to serve
26   [hyperlink] that use our services.” Google    personalized ads based on specific sensitive
     Privacy Policy, e.g., Ex. 15 at 22; Ex. 20 at information.
27   30.
28

                                                 - 53 -                            Case No.
                                      CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 59 of 118


     “Advertisers can’t use sensitive interest
 1   categories to target ads to users or to
     promote advertisers’ products or services.”
 2   Personalized Advertising, Ex. 22 at 2.
 3
     “Personal hardships: Because we don’t want        Google groups Account Holders into verticals
 4   ads to exploit the difficulties or struggles of   and segments and facilitates targeted
     users, we don’t allow categories related to       advertising based on these verticals and
 5   personal hardships.” Personalized                 segments, which include those related to
     Advertising, Ex. 22 at 2.                         personal hardships, like health issues (e.g.,
 6                                                     depression, eating disorders, infectious
                                                       diseases, learning & developmental
 7                                                     disabilities), financial hardship (e.g.,
                                                       bankruptcy, debt collection & repossession,
 8                                                     short-term loans & cash), and difficult
                                                       interpersonal circumstances (e.g., troubled
 9                                                     relationships, divorce & separation).

10   “Identity and belief: Because we want ads         Google allows advertisers to target messages to
     to reflect a user’s interests rather than more    Account Holders based on verticals and
11   personal interpretations of their                 segments related to identity and belief,
     fundamental identity, we don’t allow              including religion (e.g., Judaism, Islam) and
12   categories related to identity and belief,        identity (e.g., lesbian, gay, bisexual &
     some of which could also be used to               transgender).
13   stigmatize an individual.” Personalized
     Advertising, Ex. 22 at 2.
14
     “Sexual interests: Because we understand          Google allows advertisers to target messages to
15   that sexual experiences and interests are         Account Holders based on verticals and
     inherently private, we don’t allow                segments related to sexual interests (e.g., sexual
16   categories related to sexual interests.”          enhancement).
     Personalized Advertising, Ex. 22 at 2.
17

18

19

20

21

22

23

24

25

26

27

28

                                                   - 54 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 60 of 118


      “The following sensitive interest categories     Google allows advertisers to target messages to
 1    can’t be used by advertisers to target ads to    Account Holders sorted by Google into
      users or promote advertisers’ products or        verticals and segments related to verticals and
 2    services”:                                       segments related to the following categories and
 3                                                     examples within each:
      •   “Restricted drug terms … [including]
          Prescription medications and               Prescription medications: Drugs & Medications
 4        information about prescription             Personal Hardships & Personal Health Content:
 5        medications”;                              AIDS & HIV; Cancer; Eating Disorders;
                                                     Genetic Disorders; Infectious Diseases;
      •   “Personal hardships … [including]
 6                                                   Neurological Conditions; Learning &
          health conditions, treatments,
                                                     Developmental Disabilities; Autism Spectrum
 7        procedures, personal failings, struggles,
                                                     Disorders; Obesity; Skin Conditions;
          or traumatic personal experiences”;
                                                     Counseling Services; Depression; Fertility;
 8
      •   “Personal health content, which            Male Impotence; Sexual Enhancement;
 9        includes: []Physical or mental health      Sexually Transmitted Diseases; Drug &
          conditions, including diseases, sexual     Alcohol Treatment; Steroids & Performance
10        health and chronic health conditions,      Enhancing Drugs; Anxiety & Stress;
          which are health conditions that require Counseling Services; Drugs & Medications;
11        long-term care or management[; and]        Troubled Relationships; Divorce & Separation;
          Products, services, or procedures to treat Bankruptcy; Debt Collection & Repossession;
12
          or manage chronic health conditions,       Short-Term Loans & Cash
13        which includes over-the-counter
          medications and medical devices”;          Sexual Orientation: Lesbian, Gay, Bisexual &
14                                                   Transgender
      •   “Relationships [including] Personal
15        hardships with family, friends, or other
                                                     Race/Ethnicity: African-Americans; Arabs &
          interpersonal relationships”;
                                                     Middle Easterners; South Asians & Diaspora;
16
      •   “Sexual orientation”;                      Southeast Asians & Pacific Islanders; Eastern
17                                                   Europeans; Native Americans; Jewish Culture;
      •   “Personal race or ethnicity” and
                                                     Latinos & Latin-Americans
18    •   “Personal religious beliefs”               Religious Beliefs: Buddhism; Christianity;
19        Personalized Advertising, Ex. 22 at 2-5. Hinduism; Islam; Judaism

20          D.      Google’s Improper Sale of Personal Information Is a Serious Invasion of the
                    Privacy and Is Highly Offensive
21

22          166.    Article I, § 1 of the California Constitution provides: “All people are by nature free

23   and independent and have inalienable rights. Among these are enjoying and defending life and

24   liberty, acquiring, possessing, and protecting property, and pursuing and obtaining safety,

25   happiness, and privacy.” The phrase “and privacy” was added by the “Privacy Initiative” adopted

26   by California voters in 1972.

27          167.    The right to privacy in California’s constitution creates a right of action against

28   private entities. The principal purpose of this constitutional right was to protect against unnecessary

                                                   - 55 -                             Case No.
                                         CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 61 of 118



 1   information gathering, use and dissemination by public and private entities, including computer-

 2   stored and -generated dossiers and cradle-to-grave profiles on every American.

 3            168.   In its public statements, Google pays lip service to the need to protect the privacy of

 4   Internet communications. For example, on June 6, 2016, a coalition of technology companies and

 5   privacy advocates came together to oppose Congressional efforts to expand government

 6   surveillance of online activities through the Senate’s Intelligence Authorization Act for Fiscal Year

 7   2017 and Senator Cornyn’s proposed amendments to the ECPA.

 8            169.   The joint letter, signed by the ACLU, Amnesty International and others, was also

 9   signed by Google. These organizations and companies argued (correctly) that obtaining sensitive

10   information about Americans’ online activities without court oversight was an unacceptable

11   privacy harm because it “would paint an incredibly intimate picture of an individual’s life” if it

12   included “browsing history, email metadata, location information, and the exact date and time a

13   person signs in or out of a particular online account.” 40

14            170.   The letter further posited that the proposed online surveillance could “reveal details

15   about a person’s political affiliation, medical conditions, religion, substance abuse history, sexual

16   orientation” and even physical movements. The letter concluded that online surveillance raises

17   “civil liberties and human rights concerns.”

18            171.   Google has publicly declared that non-consensual electronic surveillance is

19   “dishonest” behavior. For example, Google’s Update to its “Enabling Dishonest Behavior Policy”

20   (effective August 11, 2020) restricted advertising for spyware and surveillance technology. The

21   updated policy purports to “prohibit the promotion of products or services that are marketed or

22   targeted with the express purpose of tracking or monitoring another person or their activities

23   without their authorization.” Through this amendment, Google explicitly takes the position that

24   nonconsensual surveillance of “browsing history” is “dishonest behavior.” 41

25
     40
26       June 6, 2016 Joint Letter. Available at http://www.ala.org/advocacy/sites/ala.org.advocacy/
     files/content/advleg/federallegislation/06-06-16%20Coalition%20Letter%20to%20Senators
27   %20in%20Opposition%20to%20Expansion%20of%20NSL%20Statute%20on%20ECTRs.pdf
     41
          https://support.google.com/adspolicy/answer/9726908?hl=en&ref topic=29265
28

                                                    - 56 -                            Case No.
                                         CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 62 of 118



 1             172.    Google has also publicly declared privacy to be a human right. In 2004, in a letter

 2   from Google’s founders to shareholders at the IPO (included with the Company’s S-1 Registration

 3   Statement filed with the SEC), Google declared its goal to “improve the lives of as many people as

 4   possible.” 42 This letter appears today on Google’s website on a page touting the company’s

 5   commitment to be guided by “internationally recognized human rights standards,” including

 6   specifically the human rights enumerated in three documents: The Universal Declaration of Human

 7   Rights (the “Universal Declaration”); the United Nations Guiding Principles on Business and

 8   Human Rights (the “UN Principles”); and the Global Network Initiative Principles (the “GNI

 9   Principles”).

10             173.    These three documents establish that privacy is a human right and a violation of

11   privacy rights is a violation of human rights. The Universal Declaration declares that no one should

12   be subject to arbitrary interference with privacy, and even declares the right to the protection of

13   laws against such interference. Similarly, the UN Guiding Principles for business identify privacy

14   as a human right. The GNI Principles has an entire section dedicated to privacy that begins:

15   “Privacy is a human right and guarantor of human dignity. Privacy is important to maintaining

16   personal security, protecting identity and promoting freedom of expression in the digital age.” 43

17             174.    Finally, although not mentioned on Google’s website, in 1992 the United States

18   ratified the International Covenant on Civil and Political Rights, a human rights treaty that

19   guarantees privacy rights in Article 17.

20             E.      Google Faces Numerous Regulatory and Governmental Agency Investigations
                       for RTB Privacy Concerns
21

22             175.    In May 2019, the Irish Data Protection Commission opened an investigation into

23   Google RTB after receiving complaints from the Irish Council for Civil Liberties (ICCL) and other

24   groups about the disclosure of personal information in Google RTB. This investigation remains

25   ongoing.

26
     42
27        https://about.google/intl/ALL my/human-rights/
     43
          https://globalnetworkinitiative.org/gni-principles/
28

                                                     - 57 -                          Case No.
                                           CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 63 of 118



 1              176.   The U.K.’s Information Commissioner’s Office (ICO) has also opened an

 2   investigation into the privacy risks associated with RTB exchanges, including Google RTB. In a

 3   June 2019 report published by the ICO, the organization noted the following concerns: 44

 4                     1. Processing of non-special category data is taking place unlawfully
                       at the point of collection due to the perception that legitimate
 5                     interests can be used for placing and/or reading a cookie or other
                       technology . . . .
 6
                       6. The profiles created about individuals are extremely detailed and
 7                     are repeatedly shared among hundreds of organisations for any one
                       bid request, all without the individuals’ knowledge.
 8
                       7. Thousands of organisations are processing billions of bid requests
 9                     in the UK each week with (at best) inconsistent application of
                       adequate technical and organisational measures to secure the data in
10                     transit and at rest, and with little or no consideration as to the
                       requirements of data protection law about international transfers of
11                     personal data.

12                     8. There are similar inconsistencies about the application of data
                       minimisation and retention controls.
13
                       9. Individuals have no guarantees about the security of their personal
14                     data within the ecosystem.

15
                177.   The ICO recently announced it would be reopening this investigation after
16
     temporarily suspending it to respond to the COVID-19 pandemic. 45 The ICO noted that in response
17
     to its ongoing investigation, Google “will remove content categories, and improve its process for
18
     auditing counterparties.” 46 Despite these vague promises, Google has not stopped disclosing users’
19
     personal information.
20
                178.   The Belgian Data Protection Commission likewise has opened an investigation into
21
     privacy risks on RTB exchanges. In October 2020, the Belgium privacy authority issued an internal
22
     report focusing on the online ad auctions and identifying as a core problem, how online-ad bidding
23
     44
24     Update report into adtech and real time bidding, Information Commissioner’s Office, June 20,
     2010, https://ico.org.uk/media/about-the-ico/documents/2615156/adtech-real-time-bidding-report-
25   201906-dl191220.pdf.
     45
26     Simon McDougall, Adtech - the reform of real time bidding has started and will continue, Jan.
     17, 2020, https://ico.org.uk/about-the-ico/news-and-events/blog-adtech-the-reform-of-real-time-
27   bidding-has-started/.
     46
          Id.
28

                                                     - 58 -                            Case No.
                                           CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 64 of 118



 1   systems “collect personal data when a user hasn’t consented to share it.” 47 The report “also took

 2   issue with the collection of ‘sensitive category’ data about users—such as race, sexuality, health

 3   status or political leaning—without their consent.” 48 This investigation is ongoing. 49

 4              179.   In addition, dozens of complaints have been filed by civil liberties groups against

 5   Google and IAB over privacy abuses arising from real-time bidding. The list of countries where

 6   these complaints have been filed with governmental regulators includes: Bulgaria, Croatia, Cyprus,

 7   the Czech Republic, Estonia, France, Germany, Greece, Hungary, Luxembourg, Malta,

 8   Netherlands, Poland, Portugal, Romania, and Spain. 50 Investigations regarding these complaints

 9   are ongoing.

10              180.   Further, as detailed above, in a July 2020 letter, Senator Wyden and other members

11   of Congress urged the FTC to examine the privacy dangers of RTB exchanges. The letter explains

12   that “hundreds of participants in these auctions receive sensitive information about the potential

13   recipient of the ad—device identifiers and cookies, location data, IP addresses, and unique

14   demographic and biometric information such as age and gender. Hundreds of potential bidders

15   receive this information, even though only one—the auction winner—will use it to deliver an

16   advertisement.” The Congressional letter further cites to Mobilewalla as an example, explaining

17   how Mobilewalla used bidstream data, location, and inferred race data to profile participants in

18   recent Black Lives Matter protests. 51

19

20

21
     47
        Patience Haggin and Sam Schechner, European Regulator Turns Up Heat on Ad Tactics Used
22   by Google and Rivals, WSJ (Oct. 16, 2020) https://www.wsj.com/articles/european-regulator-
     turns-up-heat-on-ad-tactics-used-by-google-and-rivals-11602872300.
23
     48
          Id.
24
     49
         Natasha Lomas, Google and IAB adtech targeted with more RTB privacy complaints,
25   TechCrunch, Dec. 10, 2020, https://techcrunch.com/2020/12/10/google-and-iab-adtech-targeted-
     in-latest-batch-of-rtb-privacy-complaints/.
26   50
         https://privacyinternational.org/examples/4349/cso-coalition-files-complaints-against-google-
27   and-iab-member-companies-six-eu-states; https://brave.com/rtb-updates/.
     51
          Wyden FTC Letter.
28

                                                    - 59 -                           Case No.
                                          CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 65 of 118



 1          181.    This growing list of governmental entities that have opened investigations into the

 2   ad exchange process highlights the threat Account Holders face of their personal information being

 3   collected through Google RTB.

 4          F.      Google Has Been Unjustly Enriched

 5
            182.    Google’s $1 trillion business was built entirely on monetizing the value of Internet
 6
     users’ personal information.
 7
            183.    The value of Plaintiffs’ personal information to Google is demonstrated in part by
 8
     Google’s advertisement revenue during the relevant time period. Google reported $146.9 billion in
 9
     advertising revenue in 2020, $134.8 billion in 2019, $116.3 billion in 2018, $95.4 billion in 2017,
10
     and $79.4 billion in 2016. 52 This translates to 83% of Google’s total revenues in 2019, 85% in
11
     2018, 86% in 2017 and 88% in 2016. 53 While not all of that value is unjustly derived from the
12
     specific information collected by Google here, some portion of it is. Shown graphically below,
13
     Google’s annual advertising revenue has increased over five hundred percent since 2008. 54
14

15

16

17

18

19

20

21

22

23

24
     52
        2018 Annual Report, Alphabet Inc. (Feb. 4, 2019), https://www.sec.gov/Archives/edgar/data/
25   1652044/000165204419000004/goog10-kq42018.htm (hereinafter “2018 Annual Report”).
     53
26      2019 Annual Report, Alphabet Inc. (Feb. 3, 2020), https://www.sec.gov/Archives/edgar/
     data/1652044/000165204420000008/goog10-k2019.htm (hereinafter “2019 Annual Report”);
27   2018 Annual Report.
     54
        J. Clement, Advertising revenue of Google from 2001 to 2019, statista (Feb. 5, 2020),
28   https://www.statista.com/statistics/266249/advertising-revenue-of-google/.
                                                 - 60 -                            Case No.
                                       CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 66 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18              184.   The collection of Account Holders’ personal information has facilitated the
19   revenues of Google’s Network Members’ properties, which include ads placed through AdMob,
20   AdSense, DoubleClick AdExchange. Google reported the following revenues from Google
21   Network Members’ properties: $21.5 billion in 2019, $20 billion in 2018, $17.6 billion in 2017,
22   and $15.6 billion in 2016. 55 Google reports “strength in both AdMob and AdManager” primarily
23   led to the $2.4 billion increase in Google Network Members’ properties revenues from 2017 to
24   2018. 56
25

26
     55
27        2019 Annual Report; 2018 Annual Report.
     56
          2019 Annual Report.
28

                                                 - 61 -                         Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 67 of 118



 1          185.    The fact of the advertising auctions themselves confirms that the personal

 2   information Google sells to RTB participants has economic value. A recent article published by

 3   Politico discussed one study that found that Google makes as much as 42 cents for each dollar spent

 4   on advertising on its platform. 57

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            186.    A 2019 study co-authored by Robert J. Shapiro and Siddartha Aneja, titled Who
21
     Owns America’s Personal Information and What is it Worth?, calculated the value of Americans’
22
     personal information gathered and used by Google: $15.3 billion in 2016, $18.1 billion in 2017,
23
     and $21.5 billion in 2018. 58
24
     57
        Leah Nylen, Google dominates online adds – and DOJ may be ready to pounce, Politico (June
25   4, 2020), https://www.politico.com/news/2020/06/04/google-doj-ads-302576.
26   58
        Robert Shapiro and Siddhartha Aneja, Who Owns Americans’ Personal Information and What Is
     It Worth?, Future Majority (April 2019), available at http://www.sonecon.com/docs/studies/
27   Report on the Value of Peoples Personal Data-Shapiro-Aneja-Future Majority-
     March 2019.pdf. Shapiro is a Senior Policy Fellow at the Georgetown University McDonough
28

                                                  - 62 -                           Case No.
                                          CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 68 of 118



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   School of Business and, among other past positions, served as the U.S. Under-Secretary of
     Commerce for Economic Affairs under President Clinton.
28

                                             - 63 -                        Case No.
                                    CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 69 of 118



 1          187.    Shapiro and Aneja further predicted that Americans’ personal information gathered

 2   and used by Google would be worth $30.1 billion in 2020, and $42.2 billion in 2022.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
            188.    The intergovernmental economic organization the Organization for Economic
22
     Cooperation and Development (“OECD”) has issued numerous publications discussing how to
23
     value data such as that which is the subject matter of this Complaint. For example, as early as 2013,
24
     the OECD published a paper titled “Exploring the Economics of Personal Data: A Survey of
25
     Methodologies for Measuring Monetary Value.” 59 More recently, the OECD issued a study
26
     59
27      Exploring the Economics of Personal Data: A Survey of Methodologies for Measuring Monetary
     Value, OECD Digital Economy Paper No. 220 at 7 (Apr. 2, 2013), http://dx.doi.org/
28   10.1787/5k486qtxldmq-en.
                                                  - 64 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 70 of 118



 1   recognizing that data is a key competitive input not only in the digital economy but in all markets:

 2   “Big data now represents a core economic asset that can create significant competitive advantage

 3   for firms and drive innovation and growth.” 60

 4            189.   The Google RTB relies on the disclosure of sufficiently detailed personal

 5   information so that bidders can be confident their ads are purchased for the right Account Holders,

 6   so that the ads are likelier to be effective. Without personal information, Google RTB would not

 7   provide sufficient information for bidders to make an informed bid, and prices for the bids would

 8   be lower.

 9            190.   There is also a market incentive for companies to participate in an RTB system

10   solely for the purpose of compiling consumer data for further sale, even if those companies have

11   no intention of placing advertisements. This is because mere participation in an RTB enables

12   participants to receive Account Holders’ personal information even if they never prevail on, or even

13   submit, a bid. Participants can thus harvest information through an RTB and can resell it to make

14   money.

15            191.   In her book The Age of Surveillance Capitalism, Harvard Business School Professor

16   Shoshana Zuboff notes Google’s early success monetizing account holder data prompted large

17   corporations like Verizon, AT&T and Comcast to transform their business models from fee for

18   services provided to customers to monetizing their users’ data—including user data that is not

19   necessary for product or service use, which she refers to as “behavioral surplus.” 61 In essence,

20   Professor Zuboff explains that revenue from user data pervades every economic transaction in the

21   modern economy. These revenues reveal that there is a market for this data. Data generated by

22   users on Google’s platform has economic value.

23            192.   While the economic value of user data was discovered and leveraged by

24   corporations who pioneered the methods of its extraction, analysis, and use, user data can also have

25   economic value to user themselves. Market exchanges have sprung up where individual users like

26   60
        Supporting Investment in Knowledge Capital, Growth and Innovation, OECD, at 319 (Oct. 13,
27   2013), https://www.oecd-ilibrary.org/industry-and-services/supporting-investment-in-knowledge-
     capital-growth-and-innovation_9789264193307-en.
28   61
        Shoshana Zuboff, The Age of Surveillance Capitalism 166 (2019).
                                                  - 65 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 71 of 118



 1   Plaintiffs herein can sell or monetize their own data. For example, Nielsen Computer and Mobile

 2   Panel pays certain users for their data. 62 Facebook has launched apps that pay users for their data

 3   directly. 63 Likewise, apps such as Zynn, a TikTok competitor, pay users to sign up and interact with

 4   the app. 64

 5           193.    Indeed, Google once paid users to track their online behaviors:

 6                   Google is building an opt-in user panel that will track and analyze
                     people’s online behaviors via an extension to its Chrome browser,
 7                   called Screenwise. Users that install the plug-in will have the
                     websites they visit and the ways in which they interact with them
 8                   recorded, and they will then be paid with Amazon gift cards worth
                     up to $25 a year in return. 65
 9

10           194.    There are other markets for users’ personal information. One study by content

11   marketing agency Fractl has found that an individual’s online identity, including hacked financial

12   accounts, can be sold for $1,200 on the dark web. 66 These rates are assumed to be discounted

13   because they do not operate in competitive markets, but rather, in an illegal marketplace. If a

14   criminal can sell other users’ content, the implication is that there is a market for users to sell their

15   own data.

16           195.    As Professors Acquisti, Taylor and Wagman relayed in their 2016 article “The

17   Economics of Privacy,” published in the Journal of Economic Literature:

18                   Such vast amounts of collected data have obvious and substantial
                     economic value. Individuals’ traits and attributes (such as a person’s
19
     62
20     Kevin Mercadante, Ten Apps for Selling Your Data for Cash, Best Wallet Hacks (March 16,
     2021), https://wallethacks.com/apps-for-selling-your-data/.
21   63
         Saheli Roy Choudhury and Ryan Browne, Facebook pays teens to install an app that could
22   collect all kinds of data, CNBC (Jan. 30, 2019), https://www.cnbc.com/2019/01/29/Facebook-
     paying-users-to-install-app-to-collect-data-techcrunch.html
23   64
        Jacob Kastrenakes, A New TikTok Clone hit the top of the App Store by Paying users to watch
24   videos, The Verge (May 29, 2020), https://www.theverge.com/2020/5/29/21274994/zynn-tiktok-
     clone-pay-watch-videos-kuaishou-bytedance-rival.
25   65
        Jack Marshall, Google Pays Users for Browsing Data, DigiDay (Feb. 10, 2012),
26   https://digiday.com/media/google-pays-users-for-browsing-data/.
     66
        Maria LaMagna, The sad truth about how much your Facebook data is worth on the dark web,
27
     MarketWatch (June 6, 2018), https://www.marketwatch.com/story/spooked-by-the-Google-
28   privacy-violations-this-is-how-much-your-personal-data-is-worth-on-the-dark-web-2018-03-20.

                                                    - 66 -                             Case No.
                                         CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 72 of 118


                    age, address, gender, income, preferences, and reservation prices,
 1                  but also her clickthroughs, comments posted online, photos
                    uploaded to social media, and so forth) are increasingly regarded as
 2                  business assets that can be used to target services or offers, provide
                    relevant advertising, or be traded with other parties. 67
 3

 4          196.    While the exact value of users’ personal information in this action will be a matter

 5   for expert determination, it is clear that Google has been unjustly enriched by the practices

 6   described herein.

 7          G.      Plaintiffs’ Personal Information is Property Under California Law

 8
            197.    Property is the right of any person to possess, use, enjoy, or dispose of a thing,
 9
     including intangible things such as data or communications.
10
            198.    California courts have recognized the lost “property value” of personal information,
11
     thus Plaintiffs and Account Holders have a property interest in their own data and personal
12
     information.
13
            199.    Accordingly, personal information, including websites visited by Plaintiffs and
14
     Account Holders, is property under California law.
15
            200.    Property includes intangible data, including the very specific data at issue here that
16
     Google is taking despite promising Plaintiffs and Account Holders it would not do so—personal
17
     information including Internet communications history and personally identifiable information.
18
            201.    Recent changes in California law have confirmed that individuals have a property
19
     interest in their information. In 2018, California enacted the California Consumer Privacy Act.
20
     Among other provisions, the CCPA permits businesses to purchase consumer information from
21
     consumers themselves (Cal. Civ. Code § 1798.125(b)(1)) and permits businesses to assess and
22
     appraise – i.e., to place a monetary value on – consumer data (Cal. Civ. Code §1798.125(a)(2)).
23
            202.    Just last year, Californians passed Proposition 24, the California Privacy Rights Act.
24
     In the California General Election Voter Guide, proponents of Proposition 24 made their case for
25
     the law by noting specifically that companies use personal information such as a user’s location:
26
     67
27      Alessandro Acquisti, Curtis Taylor, and Liad Wagman, The Economics of Privacy, 54 J. of Econ.
     Literature   2,   at     444     (June     2016),  https://www.heinz.cmu.edu/~acquisti/papers/
28   AcquistiTaylorWagman-JEL-2016.pdf.
                                                  - 67 -                            Case No.
                                        CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 73 of 118



 1   “Giant corporations make billions buying and selling our personal information – apps, phones, and

 2   cars sell your location constantly.” 68 Among other things, passage of the CPRA foreclosed the

 3   ability of companies like Google to evade the CCPA by contending they were “sharing,” and not

 4   “selling,” users’ personal information. Specifically, the CPRA clarified that the provisions

 5   protecting users’ data apply equally whether defines its activities as “selling” or “sharing” data.

 6   CPRA § 9(a); see id. § 4(d)(2) (providing that “service providers” have the same data protection

 7   obligations as contractors and third parties).

 8             203.   Taking Plaintiffs’ and Account Holders’ personal information without authorization

 9   is larceny under California law regardless of whether and to what extent Google monetized the

10   data, and Plaintiffs and Account Holders have a right to disgorgement and/or restitution damages

11   for the value of the stolen data.

12             204.   Plaintiffs and Account Holders have also suffered benefit of the bargain damages,

13   in that Google shared and sold more data than the parties agreed would be permitted. Those benefit

14   of the bargain damages also include, but are not limited to, (i) loss of the promised benefits of their

15   Google experience; (ii) out-of-pocket costs; and (iii) loss of control over property which has

16   marketable value.

17             205.   In addition, when Plaintiffs and Account Holders became Account Holders, they

18   gained access to Google’s various services in exchange for agreeing to Terms of Service that

19   Google drafted. Those terms assured them that Google would not share or sell their personal

20   information without authorization. Now that Google has sold the data without authorization,

21   Plaintiffs and Account Holders are entitled to disgorgement of all such ill-gotten gains.

22             206.   Data brokers and online marketers have developed sophisticated schemes for

23   assessing the value of certain kinds of data, as discussed above. Experts in the field have identified

24   specific values to assign to certain kinds of activity.

25             207.   While Plaintiffs and Account Holders largely knew that Google generates revenue

26   from business by selling advertising directed at them, it was a material term of the bargain that

27
     68
          California General Election Voter Guide, Proposition 24.
28

                                                      - 68 -                          Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 74 of 118



 1   Plaintiffs’ and Account Holders’ personal information would not be shared by Google with third

 2   parties.

 3              208.   Google did not honor the terms of this bargain.

 4              209.   When Google shared and sold Plaintiffs’ and Account Holders’ personal

 5   information, it received direct benefits of payments from those authorized bidders that paid for

 6   advertisements based on the personal information.

 7              210.   As Google shared and sold Plaintiffs’ and Account Holders’ personal information

 8   beyond that to which Plaintiffs and Account Holders had agreed, Plaintiffs and Account Holders

 9   were denied the benefit of a Google experience where they were promised the right to determine

10   the terms and scope of their content and personal information sharing and sale. Thus, through

11   Google’s sharing of Plaintiffs’ and Account Holders’ personal information with hundreds of

12   different third parties, Plaintiffs and Account Holders lost benefits.

13              211.   In order to preserve their privacy, Plaintiffs who now understand at least some of

14   Google’s violations—and there remains much to be revealed about Google’s actual activities—are

15   presented with the choice of: (i) reducing or ending their participation with Google; or (ii)

16   knowingly accepting less privacy than they were promised. Each of these options deprives Plaintiffs

17   and Account Holders of the remaining benefits of their original bargain. There is no option which

18   recovers it. None of it recaptures the data taken in violation of Google’s promises.

19              212.   Further, Plaintiffs and Account Holders were denied the benefit of knowledge that

20   their personal information was being shared by Google. Therefore, they were unable to mitigate

21   harms they incurred because of Google’s impermissible sharing and sale of their personal

22   information to hundreds of third parties. That is, Google’s lack of transparency prevented and still

23   prevents Plaintiffs’ and Account Holders’ ability to mitigate.

24              213.   Google knew that it was sharing and selling Plaintiffs’ and Account Holders’

25   personal information in violation of its express promises. Yet, Google failed to warn Plaintiffs and

26   Account Holders so that they could take steps to attempt to avoid exposing their personal

27   information.

28

                                                    - 69 -                          Case No.
                                          CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 75 of 118



 1           214.   Google also knew that it was not possible for Plaintiffs and Account Holders to use

 2   Google without Google sharing or selling their personal information.

 3           215.   Google avoided costs it should have incurred because of its own actions—

 4   particularly the loss of user engagement which would have resulted from transparent disclosure of

 5   Google’s actions—and transferred those costs to Plaintiffs and Account Holders. Warning users

 6   would have chilled Internet engagement as well as discouraged potential new users from joining.

 7           216.   Google was thus not only able to evade or defer these costs but to continue to accrue

 8   value for the Company and to further benefit from the delay due to the time value of money. Google

 9   has thus transferred all the costs imposed by the unauthorized disclosure of users’ content and

10   personal information onto Plaintiffs and Account Holders. Google increased the cost to Plaintiffs

11   and Account Holders of mitigating such unauthorized disclosures by failing to notify them that

12   their personal information had been disclosed so that they could take steps to minimize their

13   exposure on the browser.

14           217.   In addition, Plaintiffs and Account Holders have also suffered from the diminished

15   loss of use of their own personal information, property which has both personal and economic value

16   to them.

17           218.   Plaintiffs’ and Account Holders’ personal information has value. First, there is

18   transactional, or barter, value to user content and personal information. Indeed, Google has sold the

19   data to other companies – all the while promising users that it would not do so.

20           219.   Second, Plaintiffs’ and Account Holders’ property, which has economic value, was

21   taken from them without their consent and in contradiction of Google’s express promise not to

22   share or sell it to others. There is a market for this data, and it has at minimum a value greater than

23   zero.

24           220.   Plaintiffs and Account Holders were harmed when Google took their property under

25   false pretenses and exerted exclusive control over it, sharing it with and selling it to others without

26   Plaintiffs’ and Account Holders’ knowledge or authorization.

27

28

                                                   - 70 -                             Case No.
                                         CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 76 of 118


            H.      Google’s False Privacy Promises are Market-Tested
 1

 2          221.    Public polling on Internet tracking has consistently revealed that the overwhelming

 3   majority of Americans – 93% – believe it is important or very important to be “in control of who

 4   can get information” about them; to not be tracked without their consent; and to be in “control[] of

 5   what information is collected about [them].” 69

 6          222.    Google has conducted its own research on the topic and understands that consumers

 7   are more likely to trust an Internet company when they believe the company has told them

 8   everything about its business practices and when the consumers believe they have control over how

 9   the Internet company uses their information.

10          223.    In 2016, Google researcher Martin Ortlieb explained the following in a published

11   research paper titled “Sensitivity of personal data items in different online contexts”: 70

12                  a.      “[I]nternet users are reluctant to share personal data items if it is not
                            consciously perceived to be necessary to the primary function of the
13                          service;”

14                  b.      If the outcome of their Internet activity “can be achieved by sharing only the
                            mandatory data required for that interaction, they do not want to share more.”
15
                    c.      For search providers, like Google, “users do not see a reason, or reasons, for
16                          sharing personal data items with a search provider as readily as with social
                            networks and online retailers.”
17
                    d.      “In general, Internet users prefer to keep their online engagement separate –
18                          or at least separable – to their real world identity. In other words, they want
                            to keep their personal identity and their virtual identities as disconnected as
19                          possible.”

20                  e.      “Providing re-assurances on the security and secondary use of personal data
                            can help allay these fears.”
21
                    f.      “[A]llowing users control over their digital identity will be key to engaging
22                          them at a deeper level.”

23

24

25   69
        https://www.pewresearch.org/internet/2015/05/20/americans-views-about-data-collection-and-
26   security/
     70
       Martin Ortlieb and Ryan Garner, Sensitivity of personal data items in different online contexts,
27   De Gruyter Oldenbourg (June 3, 2016) available at https://www.degruyter.com/document/
     doi/10.1515/itit-2016-0016/html (Last Visited Feb. 1, 2021).
28

                                                    - 71 -                            Case No.
                                         CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 77 of 118


                   g.     “Data collected passively – which we have called internet behavior and
 1                        account linkage in this word – are regarded as highly sensitive in all context
                          scenarios.”
 2
                   h.     “[I]f online service providers are collecting data passively they have to be
 3                        aware that users of their service will consider such data sensitive as privacy
                          concerns become more of a conscious consideration.”
 4
                   i.     “The biggest factor reducing the level of data sensitivity in each context
 5                        scenario is trust.”

 6                 j.     “Trust, when it comes to sharing personal data items, can be generated
                          through positive outcomes (relevant with clear benefits), transparency (no
 7                        surprises through clear communication), and control (allowing the user to
                          have a say in how and by whom their data is used).”
 8

 9          224.   In another paper, Google researchers explained: 71

10                 In order to increase users’ comfort, . . . first-party companies should
                   adopt more comprehensive communication strategies based on a
11                 greater transparency (i.e., what and how data is used or shared),
                   provide more control over the data access to users (e.g., through
12                 intuitive settings and an opt-in approach) and clarify the extent of
                   data anonymization before it is being shared.
13

14          225.   In yet another paper, Google researchers explained: 72

15                 a.     Previous research “has shown that people are more likely to share
                          information if they feel that they have overview knowledge of personal data
16                        and are able to act on data controls.”

17                 b.     “If trust is established through such means, users are ready to share more
                          online and vice versa.”
18
                   c.     “The simple display of all personal data and eventual behavioral traces
19                        available can be an overwhelming and anxiety producing experience for
                          users.”
20
                   d.     “Essentially, no one likes to be out of control, so as soon as this becomes
21                        apparent or is perceived, users will either execute control or go to places
                          where they have these options.”
22

23

24
     71
25     Igor Bilogrevic and Martin Ortlieb, “If You Put All The Pieces Together…” – Attitudes Towards
     Data Combination and Sharing Across Services and Companies, CHI Conference on Human
26   Factors        in      Computing        Systems        (May        2016),     available      at
     https://dl.acm.org/doi/pdf/10.1145/2858036.2858432 (Last Visited Feb. 1, 2021).
27   72
       Martin Ortlieb, et al., Trust, Transparency & Control in Inferred User Interest Models, CHI
     Extended Abstracts on Human Factors in Computing Systems (April 2014).
28

                                                  - 72 -                            Case No.
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 78 of 118


                       e.     “Recent research also shows that technologies that make individuals feel
 1                            more in control over the release of personal information may have the
                              unintended consequence of eliciting greater disclosure of sensitive
 2                            information.”

 3                     f.     “The concept of trust is an extensively studied concept. . . . [T]rust is a social
                              mechanism for reducing complexity. Transposing this to the world of
 4                            products we could argue that the cumulative experience with a product or
                              brand leads to confidence. In the realm of online services this could mean
 5                            confidence in a company’s practices such as never selling personal data to
                              any third party.”
 6

 7           226.      Google’s research into the value of trust highlights its knowledge of the importance

 8   of deceiving Account Holders by giving them the illusion of safety and control over their own data.

 9   Google’s privacy disclosures reflect this market research by providing Account Holders

10   information to put them at ease. But, as alleged herein, the privacy disclosures are contradicted by

11   the Company’s practices.

12           I.        Fraudulent Concealment and Tolling

13
             227.      All applicable statutes of limitation have been tolled by Google’s knowing and
14
     active fraudulent concealment and denial of the facts alleged herein through the time period relevant
15
     to this action.
16
             228.      Plaintiffs and Account Holders were not informed anywhere in the Terms of Service
17
     that Google’s advertising services would disclose their personal information; that Google has used
18
     their personal information to associate them into verticals and segments that it discloses in the RTB
19
     bidding process and/or makes available to participants in that process; that Google enables
20
     participants to re-identify Plaintiffs and Account Holders by saving and storing keys that
21
     reassociate Plaintiffs’ and Account Holders’ unique identifiers across platforms and devices; or that
22
     Google provides Google RTB participants with cookies that enable them to match information
23
     provided by Google during the RTB bidding process with information the participants already have
24
     on individuals, including their names and email addresses.
25
             229.      Google chooses not to disclose this information precisely because doing so might
26
     chill user engagement.
27
             230.      Google continues to conceal this information.
28

                                                     - 73 -                              Case No.
                                          CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 79 of 118



 1          231.      An average consumer could not reasonably be expected to know or understand how

 2   Google is using their data. The developer pages cited herein, while available on the web, are not

 3   easily understandable to the average person, and even they do not fully reveal the extent of Google’s

 4   actions. Indeed, Plaintiffs’ counsel had to retain experts to begin to understand Google’s practices

 5   at issue in this Complaint.

 6          232.      Despite reasonable diligence on their part, Plaintiffs remained ignorant of the factual

 7   bases for their claims for relief. Google’s withholding of material facts concealed the claims alleged

 8   herein and tolled all applicable statutes of limitation.

 9   V.     CLASS ACTION ALLEGATIONS

10          233.      This is a class action pursuant to Rules 23(a), (b)(2), and (b)(3) (or, alternatively,

11   23(c)(4)) of the Federal Rules of Civil Procedure on behalf of a Class of all persons residing in the

12   United States with a Google Account who used the Internet on or after Google began using RTB

13   in a manner that disclosed Account Holders’ personal information.

14          234.      Excluded from the Class are the Court, Defendant and its officers, directors,

15   employees, affiliates, legal representatives, predecessors, successors and assigns, and any entity in

16   which any of them have a controlling interest.

17          235.      The members of the Class are so numerous that joinder of all members is

18   impracticable.

19          236.      Common questions of law and fact exist as to all members of the Class and

20   predominate over any questions affecting solely individual members of the Class. The questions of

21   law and fact common to the Class include:

22                    a.     Whether Google promised not to share personal information with others;

23                    b.     Whether Google promised not to sell personal information to others;

24                    c.     Whether Google shared Account Holder personal information with others;

25                    d.     Whether Google sold Account Holder personal information to others;

26                    e.     Whether Google was authorized to disclose Account Holder personal
                             information to others;
27
                      f.     Whether Google was authorized to sell Account Holder personal information
28                           to others;

                                                    - 74 -                             Case No.
                                          CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 80 of 118


                    g.      Whether Google breached its contract with Account Holders;
 1
                    h.      Whether Account Holders’ Personal Information was improperly sold by
 2                          Google;

 3                  i.      Whether Google was unjustly enriched by the unauthorized sales of Account
                            Holders’ personal information;
 4
                    j.      Whether Google’s actions would be highly offensive to a reasonable person;
 5
                    k.      Whether Google’s actions breached the duty of good faith and fair dealing;
 6
                    l.      Whether Google’s actions violated the California Unfair Competition Law;
 7
                    m.      Whether Google’s actions violated Article I, Section 1 of the California
 8                          Constitution;

 9                  n.      Whether Google’s actions violated the California Invasion of Privacy Act;

10                  o.      Whether Google’s actions violated the Electronic Communications Privacy
                            Act;
11
                    p.      Whether Google’s actions violated the Video Privacy Protection Act;
12
                    q.      Whether and the extent to which injunctive relief is appropriate.
13

14          237.    Plaintiffs’ claims are typical of the claims of other Class Members, as all members

15   of the Class were similarly affected by Google’s wrongful conduct in violation of federal and

16   California law as complained of herein.

17          238.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

18   and have retained counsel that is competent and experienced in class action litigation. Plaintiffs

19   have no interest that conflicts with or is otherwise antagonistic to the interests of the other Class

20   Members.

21          239.    A class action is superior to all other available methods for the fair and efficient

22   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

23   damages individual Class and Subclass members have suffered may be relatively small, the expense

24   and burden of individual litigation make it impossible for members of the Class and Subclass to

25   individually redress the wrongs done to them.

26          240.    There will be no difficulty in management of this action as a class action.

27

28

                                                  - 75 -                             Case No.
                                        CLASS ACTION COMPLAINT
            Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 81 of 118



 1   VI.       COUNTS

 2                                   COUNT ONE: BREACH OF CONTRACT
 3             241.       Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.

 4             242.       Google’s relationship with its account holders is governed by the Google Terms of

 5   Service.

 6             243.       Since March 31, 2020, the Google Terms of Service incorporated by reference the

 7   document titled “How our business works.”

 8             244.       Through these documents, Google tells account holders: 73

 9                        a.     “We don’t sell your personal information to anyone.”
10                        b.     “[W]e never sell your personal information to anyone[.]”
11                        c.     “Advertisers do not pay us for personal information, such as your name or
                                 email, and we never share that information with advertisers, unless you ask
12                               us to [hyperlink].” Id.
13                        d.     “We also never use your emails, documents, photos, or sensitive information
                                 like race, religion, or sexual orientation, to personalize ads to you.”
14
                          e.     “We share reports with our advertisers . . . but we do so without revealing
15                               any of your personal information.”
16                        f.     “At every point in the process of showing you ads, we keep your personal
                                 information protected with industry-leading security technologies
17                               [hyperlink].”
18                        g.     “When you use our products you trust us with your personal information.
                                 That’s why we never sell your personal information.”
19

20             245.       Since at least May 25, 2018, the Google Privacy Policy has also told account

21   holders:

22                        a.     “We don’t share information that personally identifies you with
                                 advertisers[.]” E.g., Ex. 12 at 5; Ex. 15 at 5.
23
                          b.     “We don’t show you personalized ads based on sensitive categories
24                               [hyperlink], such as race, religion, sexual orientation, or health.” E.g., Ex.
                                 12 at 5; Ex. 15 at 5.
25

26

27
     73
          Ex. 5 at 1-2.
28

                                                         - 76 -                            Case No.
                                              CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 82 of 118


                    c.      Google’s Privacy Policy includes a definition of “sensitive categories” that
 1                          promises: “We don’t use topics or show personalized ads based on sensitive
                            categories like race, religion, sexual orientation, or health. And we require
 2                          the same from advertisers [hyperlink] that use our services.” E.g., Ex. 12 at
                            21; Ex. 15 at 22.
 3

 4          246.    Moreover, since at least March 1, 2012, the Privacy Policy has promised, “We do

 5   not share your personal information with companies, organizations, or individuals outside of

 6   Google[.]” E.g., Ex. 15 at 11. The Privacy Policy identifies four exceptions to this promise, none

 7   of which applies to the allegations herein. 74

 8          247.    Prior to May 2018, Account Holders who created a Google Account were required

 9   to agree to both the Terms of Service and the Privacy Policy.

10          248.    From May 2018 to March 31, 2020, while Account Holders were required to agree

11   to only the Terms of Service, the Google Account creation process included a link to the Privacy

12   Policy as a guide to how Google would “process your information.”

13          249.    The Terms of Service expressly adopt California substantive law, including

14   California’s definition of personal information.

15          250.    Plaintiffs and Class Members accepted Google’s offer, have fulfilled their

16   obligations under the contract, and are not in breach of contract.

17          251.    Google has breached and continues to breach its contractual promise to maintain the

18   privacy of Account Holders’ personal information by selling and sharing Plaintiffs’ and Class

19   Members’ personal information through Google RTB.

20          252.    As a result of Google’s breach of its contractual obligations, Google was able to

21   obtain the personal property of Plaintiffs and Class Members, earn unjust profits, and cause privacy

22   injury and other consequential damages.

23          253.    Plaintiffs and Class Members did not receive the benefit of the bargain for which

24   they contracted and for which they paid valuable consideration in the form of certain personal

25

26   74
       The four exceptions in Google’s Privacy Policy state that Google may share personal information
     with companies, organizations, and individuals outside Google: (1) with the Account Holder’s
27   consent; (2) with domain administrators; (3) for external processing; and (4) for legal reasons. See,
     e.g., Ex. 15 at 11-12.
28

                                                      - 77 -                        Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 83 of 118



 1   information they agreed to share. As alleged above, this personal information has ascertainable

 2   value to be proven at trial.

 3           254.    As a result of Google’s breach of its contractual promises, Plaintiffs and Class

 4   Members are entitled to recover benefit of the bargain damages, unjust enrichment, and nominal

 5   damages.

 6                  COUNT TWO: BREACH OF THE IMPLIED COVENANT OF
                            GOOD FAITH AND FAIR DEALING
 7
             255.    Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.
 8
             256.    Every contract imposes upon each party a duty of good faith and fair dealing in its
 9
     performance and enforcement.
10
             257.    In dealings between Google, Plaintiffs and Class Members, Google is invested with
11
     discretionary power affecting the rights of its Account Holders.
12
             258.    The terms of Google’s contract with Account Holders purport to respect and protect
13
     Account Holders’ privacy and expressly promise not to sell or share their personal information.
14
     Google not only violated these contractual promises, it frustrated the purpose of those terms by
15
     specifically and repeatedly selling and sharing Account Holders’ data through its RTB process.
16
             259.    Moreover, Google made statements concerning the purported privacy of Account
17
     Holder data outside of the specific confines of the contracts it drafted and required Account Holders
18
     to enter. By explicitly violating these extra-contractual terms and thereby acting in bad faith,
19
     Google violated the implied covenant of good faith and fair dealing.
20
             260.    On the “How our business works” webpage, Google promises, “[W]hen you use our
21
     products you trust us with your personal information. That’s why we never sell your personal
22
     information and why we give you powerful privacy controls.” Ex. 5 at 2.
23
             261.    On Google’s “Who are Google’s Partners” webpage,
24
                     a.      Google states: “We don’t share information that personally identifies you
25                           with our advertising partners, such as your name or email, unless you ask us
                             to share it.” Ex. 21 at 2.
26

27

28

                                                    - 78 -                            Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 84 of 118


                    b.      Google identifies seven “partners” that it permits to “collect or receive non-
 1                          personally identifiable information about your browser or device when you
                            use Google sites and apps,” without disclosing the hundreds of auction
 2                          participants with whom it shares personal information, including highly-
                            sensitive personal information. Id. at 1.
 3

 4          262.    On Google’s “Personalized Advertising” webpage, Google states:

 5                  a.      “Advertisers can’t use sensitive interest categories to target ads to users or
                            to promote advertisers’ products or services.” Ex. 22 at 2.
 6
                    b.      “Personal hardships: Because we don’t want ads to exploit the difficulties or
 7                          struggles of users, we don’t allow categories related to personal hardships.”
                            Id.
 8
                    c.      “Identity and belief: Because we want ads to reflect a user’s interests rather
 9                          than more personal interpretations of their fundamental identity, we don’t
                            allow categories related to identity and belief, some of which could also be
10                          used to stigmatize an individual.” Id.

11                  d.      “Sexual interests: Because we understand that sexual experiences and
                            interests are inherently private, we don’t allow categories related to sexual
12                          interests.” Id.

13
            263.    On the same webpage, under the header “Prohibited Categories,” Google states:
14
     “The following sensitive interest categories can’t be used by advertisers to target ads to users or to
15
     promote advertisers’ products or services” (Id. at 2):
16
                    a.      Restricted drug terms – “Prescription medications and information about
17                          prescription medications, unless the medication and any listed ingredients
                            are only intended for animal use and are not prone to human abuse or other
18                          misuse.” Id. at 3.

19                  b.      “Personal hardships – We understand that users don’t want to see ads that
                            exploit their personal struggles, difficulties, and hardships, so we don’t allow
20                          personalized advertising based on these hardships. Such personal hardships
                            include health conditions, treatments, procedures, personal failings,
21                          struggles, or traumatic personal experiences. You also can’t impose
                            negativity on the user.” Id.
22

23

24

25

26

27

28

                                                   - 79 -                             Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 85 of 118


                      c.     “Health in personalized advertising [including] Physical or mental health
 1                           conditions, including diseases, sexual health, and chronic health conditions,
                             which are health conditions that require long-term care or management[;]
 2                           products, services, or procedures to treat or manage chronic health
                             conditions, which includes over-the-counter medications and medical
 3                           devices[;] any health issues associated with intimate body parts or functions,
                             which includes genital, bowel, or urinary health[;] invasive medical
 4                           procedures, which includes cosmetic surgery[;] Disabilities, even when
                             content is oriented toward the user’s primary caretaker. Examples [include]
 5                           Treatments for chronic health conditions like diabetes or arthritis, treatments
                             for sexually transmitted diseases, counseling services for mental health
 6                           issues like depression or anxiety, medical devices for sleep apnea like CPAP
                             machines, overt-the-counter medications for yeast infections, [and]
 7                           information about how to support your autistic child.” Id.

 8                    d.     “Relationships in personalized advertising [including] Personal hardships
                             with family, friends, or other interpersonal relationships[.] Examples
 9                           [include] divorce services, books about coping with divorce, bereavement
                             products or services, family counseling services[.]” Id. at 4.
10
                      e.      “Sexual orientation in personalized advertising [including] lesbian, gay,
11                           bisexual, questioning, or heterosexual orientation[.] Examples [include]
                             information about revealing your homosexuality, gay dating, gay travel,
12                           information about bisexuality.” Id. at 4-5.

13                    f.     “Personal race or ethnicity.” Id. at 5.

14                    g.     “Personal religious beliefs.” Id.

15
            264.      On Google’s “Your privacy is protected by responsible data practices” webpage,
16
     Google states:
17
                      a.     “Data plays an important role in making the products and services you use
18                           every day more helpful. We are committed to treating that data responsibly
                             and protecting your privacy with strict protocols and innovative privacy
19                           technologies.” Ex. 24 at 1.

20                    b.     That it uses “advanced privacy technologies [to] help keep your personal
                             information private.” Id. at 3.
21
                      c.     “We are continuously innovating new technologies that protect your private
22                           information without impacting your experiences on our products.” Id.

23                    d.     “We use leading anonymization techniques to protect your data while
                             making our services work better for you.” Id. at 3-4.
24
                      e.     “Privacy is core to how we build our products, with rigorous privacy
25                           standards guiding every stage of product development. Each product and
                             feature adheres to these privacy standards, which are implemented through
26                           comprehensive privacy reviews.” Id. at 4.

27

28

                                                    - 80 -                            Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 86 of 118



 1          265.      On Google’s “We do not sell your personal information to anyone” webpage,

 2   Google states:

 3                    a.     “We do not sell your personal information to anyone.” Ex. 23 at 1.

 4                    b.     “Without identifying you personally to advertisers or other third parties, we
                             might use data that includes your searches and location, websites and apps
 5                           that you’ve used, videos and ads that you’ve seen, and basic information that
                             you’ve given us, such as your age range and gender.” Id.
 6
                      c.     “We give advertisers data about their ads’ performance, but we do so without
 7                           revealing any of your personal information. At every point in the process of
                             showing you ads, we keep your personal information protected and private.”
 8                           Id.

 9                    d.     “[R]emember, we never share any of this personal information with
                             advertisers.” Id. at 2.
10

11          266.      On Google’s “Your privacy is protected by responsible data practices” webpage,

12   Google states:

13                    a.     “Your privacy is protected by responsible data practices.” Ex. 24 at 1.

14                    b.     “We never sell your personal information, and give you controls over who
                             has access.” Id. at 2.
15
                      c.     “We are committed to protecting your data from third parties. That’s why
16                           it’s our strict policy to never sell your personal information to anyone.” Id.

17                    d.     “We don’t share information that personally identifies you with advertisers,
                             such as your name or email, unless you ask us to.” Id. at 1-2.
18

19          267.      Google’s CEO Sundar Pichai publicly stated:

20                    a.     “We do not and would never sell consumer data.” Pichai, supra note 10.

21                    b.     “To make privacy real, we give you clear, meaningful choices around your
                             data. All while staying true to two unequivocal policies: that Google will
22                           never sell any personal information to third parties; and that you get to decide
                             how your information is used.” Ex. 25 at 1.
23

24          268.      Google’s sharing and selling of Plaintiffs’ and Class Members’ personal information

25   with other companies:

26                    a.     Was objectively unreasonable given Google’s numerous privacy promises
                             both within and outside the confines of the terms it forced Account Holders
27                           to agree to in order to become Account Holders;

28

                                                    - 81 -                             Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 87 of 118


                    b.     Evaded the spirit of the bargain made between Google, Plaintiffs and Class
 1                         Members; and

 2                  c.     Abused Google’s power to specify terms in the contract.

 3
            269.    Google’s sharing, sale, and use of Plaintiffs’ and Class Members’ sensitive personal
 4
     information for purposes of targeted advertising through Google RTB:
 5
                    a.     Evaded the spirit of the bargain made between Google, Plaintiffs and Class
 6                         Members; and

 7                  b.     Abused Google’s power to specify terms in the contract.

 8
            270.    Google’s failure to inform Plaintiffs and Class Members of its conduct in Google
 9
     RTB and failure to give Plaintiffs and Class Members privacy controls to prevent the sale and
10
     sharing of their personal information in Google RTB was objectively unreasonable and evaded the
11
     spirit of the bargain made between Google, Plaintiffs and Class Members
12
            271.    Google’s use of Plaintiffs’ and Class Members’ personal information to target them
13
     and enable other companies to add to their own user profiles was in bad faith, and promising
14
     Plaintiffs’ and Class Members’ personal information would not be disclosed induced them to share
15
     more information with Google.
16
            272.    As a result of Google’s misconduct and breach of its duty of good faith and fair
17
     dealing, Google was able to obtain the personal property of Plaintiffs and Class Members, earn
18
     unjust profits, and cause privacy injury and other consequential damages.
19
            273.    As a result of Google’s bad faith breach of its contractual and extra-contractual
20
     promises, Plaintiffs and Class Members are entitled to recover benefit of the bargain damages,
21
     unjust enrichment damages in the form of restitution measures by either unearned profits or a
22
     reasonable royalty value, and nominal damages.
23
                   COUNT THREE: VIOLATIONS OF THE CALIFORNIA UNFAIR
24                             COMPETITION LAW (“UCL”)
                             Cal. Bus. & Prof. Code § 17200, et seq.
25
            274.    Plaintiffs incorporate all preceding paragraphs as though set forth herein.
26
            275.    The UCL prohibits any “unlawful, unfair, or fraudulent business act or practice and
27
     unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.
28

                                                  - 82 -                            Case No.
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 88 of 118



 1          276.    Google is a “person” as defined by Cal. Bus. & Prof. Code § 17201.

 2          277.    Google violated the UCL by engaging in the following unlawful, unfair, and

 3   deceptive business acts and practices:

 4                  a.     Violating its Terms of Service, knowingly and willfully or negligently and
                           materially, in violation of Cal. Bus. & Prof. Code § 22576;
 5
                    b.     Violating the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510
 6                         and 2701, et seq.;

 7                  c.     Violating the Video Privacy Protection Act, 18 U.S.C. § 2710, et seq.;

 8                  d.     Violating the California Invasion of Privacy Act, Cal. Penal Code §§ 630, et
                           seq.;
 9
                    e.     Violating the California Computer Data Access and Fraud Act, Cal. Penal
10                         Code § 502;

11                  f.     Committing Statutory Larceny, Cal. Penal Code §§ 484 and 496;

12                  g.     Violating the common law right of privacy via intrusion upon seclusion and
                           publication of private facts;
13
                    h.     Violating the Art. 1, § 1 of the California Constitution Right to Privacy;
14
                    i.     Violating express contract promises to consumers;
15
                    j.     Violating the duty of good faith and fair dealing; and
16
                    k.     Violating the duty to hold Account Holders’ personal information in
17                         confidence.

18
            278.    Google’s conduct violated the spirit and letter of these laws, which protect property,
19
     economic and privacy interests, and prohibit unauthorized disclosure and collection of private
20
     communications and personal information.
21
            279.    Google stated it would not sell or disseminate Plaintiffs’ and Class Members’
22
     personal information without their consent to other companies, except in limited situations not
23
     applicable here.
24
            280.    Google’s conduct was immoral, unethical, oppressive, unscrupulous, and
25
     substantially injurious to Plaintiffs and Class Members. Further, Google’s conduct narrowly
26
     benefitted its own business interests at the expense of Plaintiffs’ and Class Members’ fundamental
27
     privacy interests protected by the California Constitution and the common law.
28

                                                  - 83 -                            Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 89 of 118



 1          281.    Plaintiffs’ and Class Members’ loss of their personal information constitutes an

 2   economic injury.

 3          282.    Plaintiffs and Class Members have suffered harm in the form of lost property value,

 4   specifically the diminution of the value of their private and personally identifiable data and content.

 5          283.    Google’s actions caused damage to and loss of Plaintiffs’ and Class Members’

 6   property right to control the dissemination and use of their personal information and

 7   communications.

 8          284.    Plaintiffs and Class Members seek all monetary and non-monetary relief allowed by

 9   law, including restitution, declaratory relief, reasonable attorneys’ fees and costs under California

10   Code of Civil Procedure § 1021.5, injunctive relief, and all other equitable relief the Court

11   determines is warranted.

12        COUNT FOUR: CALIFORNIA CONSTITUTIONAL INVASION OF PRIVACY
13          285.    Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.

14          286.    Article I, § 1 of the California Constitution provides, “All people are by nature free

15   and independent and have inalienable rights. Among those are enjoying and defending life and

16   liberty, acquiring, possessing, and protecting property, and pursuing and obtaining safety,

17   happiness, and privacy.”

18          287.    The phrase “and privacy” was added by an initiative adopted by California voters

19   on November 7, 1972 (the Privacy Initiative).

20          288.    The Privacy Initiative created a private right of action against nongovernmental

21   entities for invasions of privacy.

22          289.    The California Supreme Court has explained that, one of the principal “mischiefs”

23   to which the Privacy Initiative was directed was “the overbroad collection and retention of

24   unnecessary personal information by government and business interests.” White v. Davis, 13 Cal.3d

25   757, 775 (Cal. 1975). “The moving force behind the new constitutional provision … relat[ed] to

26   the accelerating encroachment on personal freedom and security caused by increased surveillance

27   and data collection activity in contemporary society. The new provision’s primary purpose is to

28

                                                   - 84 -                             Case No.
                                          CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 90 of 118



 1   afford individuals some measure of protection against this most modern threat to personal privacy.”

 2   Id. at 774.

 3           290.   The ballot language for the Privacy Initiative explained:

 4                  Computerization of records makes it possible to create ‘cradle-to-
                    grave’ profiles of every American. … The right of privacy is the
 5                  right to be left alone. It is a fundamental and compelling interest. It
                    protects our homes, our families, our thoughts, our emotions, our
 6                  expressions, our personalities, our freedom of communion and our
                    freedom to associate with the people we choose. It prevents
 7                  government and business interests from collecting and stockpiling
                    unnecessary information about us and from misusing information
 8                  gathered for one purpose in order to serve other purposes or to
                    embarrass us.
 9
                    Fundamental to our privacy is the ability to control circulation of
10                  personal information. This is essential to social relationships and
                    personal freedom. The proliferation of government and business
11                  records over which we have no control limits our ability to control
                    our personal lives. Often, we do not know that these records even
12                  exist and we are certainly unable to determine who has access to
                    them.
13
     White v. Davis, 13 Cal.3d at 774-75 (emphasis in original) (quoting ballot language).
14
             291.   Google’s conduct in selling and sharing Plaintiffs’ and Class Members’ personal
15
     information in violation of its express unequivocal promises to the contrary is exactly why
16
     California voters adopted the Privacy Initiative in 1972.
17
             292.   Google creates “cradle-to-grave profiles” and detailed dossiers of Plaintiffs and
18
     Class Members, and then sells and shares the personal information contained in those profiles and
19
     dossiers with hundreds of different companies to aid those other companies for the purpose of
20
     making money and assisting those other companies in supplementing or building their own separate
21
     profiles and dossiers about Plaintiffs and Class Members.
22
             293.   As described herein, Google has intruded upon the following legally protected
23
     privacy interests of Plaintiffs and Class Members:
24
                    a.     The right to privacy contained on personal computing devices, including
25                         web-browsing history;

26                  b.     The right to restrain business interests from misusing information gathered
                           for one purpose in order to serve other purposes;
27
                    c.     The right to control circulation of their personal information;
28

                                                   - 85 -                            Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 91 of 118


                    d.        Statutory rights codified in federal and California privacy statutes;
 1
                    e.        The California Computer Crime Law, Cal Pen. Code § 502, which applies
 2                            to all plaintiffs in this case by virtue of Google’s choice of California law to
                              govern its relationship with Google users;
 3

 4          294.    Through the Terms of Service, other policies and other public statements set forth

 5   above, Google promised not to share or sell Plaintiffs’ and Class Members’ personal information

 6   without authorization.

 7          295.    Plaintiffs and Class Members had a reasonable expectation of privacy in the

 8   circumstances in that:

 9                  a.        Plaintiffs and Class Members could not reasonably expect Google would
                              commit acts in violation of federal and state laws as set forth below.
10
                    b.        Google affirmatively promised users it would not share or sell their personal
11                            information without authorization.

12
            296.    Google’s actions constituted a serious invasion of privacy in that it:
13
                    a.        Violated several federal criminal laws, including the Electronic
14                            Communications Privacy Act.

15                  b.        Violated dozens of state criminal laws.

16                  c.        Invaded the privacy rights of hundreds of millions of Account Holders
                              without their consent.
17
                    d.        Disclosed sensitive personal information every time it shared information
18                            related to the verticals above relating to health, religion, ethnicity, race, or
                              sexuality.
19
                    e.        Enabled the targeting of Account Holders by third parties who did not have
20                            legal access to their personal information.

21
            297.    The surreptitious and unauthorized sharing and sale of the internet communications
22
     and associated personal information of millions of Account Holders constitutes an egregious breach
23
     of social norms.
24
            298.    Google lacked a legitimate business interest in sharing and selling Plaintiffs’ and
25
     Class Members’ personal information without their authorization.
26
            299.    In violating Plaintiffs’ and Class Members’ privacy in the manner described above,
27
     Google acted with oppression, fraud, or malice.
28

                                                     - 86 -                             Case No.
                                          CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 92 of 118



 1          300.    Plaintiffs and Class Members have been damaged by Google’s invasion of their

 2   privacy and are entitled to just compensation in the form of actual damages, general damages, unjust

 3   enrichment, nominal damages, and punitive damages.

 4                         COUNT FIVE: INTRUSION UPON SECLUSION
 5          301.    Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.

 6          302.    A claim for intrusion upon seclusion requires (1) intrusion into a private place,

 7   conversation, or matter; (2) in a manner highly offensive to a reasonable person.

 8          303.    In carrying out its scheme to share and sell Plaintiffs’ and Class Members’ personal

 9   information without their consent, Google intentionally intruded upon the Plaintiffs’ and Class

10   Members’ solitude or seclusion in that it effectively placed itself in the middle of Plaintiffs’ and

11   Class Members’ communications to which it was not an authorized party and used data that they

12   had not authorized Google to sell or share, but which it sold and shared anyway.

13          304.    By engaging in cookie-matching with hundreds of other companies, Google

14   intentionally intruded upon the Plaintiffs’ and Class Members’ solitude or seclusion. Cookie

15   matching enabled companies with limited information about Plaintiffs and other Class Members to

16   accumulate substantially more information about each individual Plaintiff and Class Member from

17   Google.

18          305.    By selling and sharing Plaintiffs’ and Class Members’ sensitive personal

19   information for purposes of targeted advertising, Google intentionally intruded upon the Plaintiffs’

20   and Class Members’ solitude or seclusion in that it subjected Plaintiffs and Class Members to

21   advertisements targeted to that sensitive information and publicized sensitive information to

22   hundreds of other companies. Indeed, once sensitive information from Google account holders had

23   been shared with other companies, there existed no way for account holders to further limit the

24   continued spread of such information.

25          306.    Google’s actions were not authorized by the Plaintiffs and Class Members.

26          307.    Google’s intentional intrusion into Plaintiffs’ and Class Members personal

27   information, Internet communications, and computing devices was highly offensive to a reasonable

28

                                                   - 87 -                            Case No.
                                        CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 93 of 118



 1   person in that Google violated federal and state criminal and civil laws designed to protect

 2   individual privacy and against theft.

 3          308.    Google’s unauthorized sharing and sale of personal information from hundreds of

 4   millions of Americans, including highly sensitive information about individuals’ race, ethnicity,

 5   religion, health, and financial status, is highly offensive behavior.

 6          309.    Google’s secret monitoring of web browsing for purposes of selling and sharing it

 7   with hundreds of unknown companies without Account Holders’ consent is highly offensive

 8   behavior.

 9          310.    In intruding on Plaintiffs’ and Class Members’ seclusion in the manner described

10   herein, Google acted with oppression, fraud, or malice.

11          311.    Plaintiffs and Class Members have been damaged by Google’s intrusion upon their

12   seclusion and are entitled to just compensation in the form of actual damages, general damages,

13   unjust enrichment, nominal damages, and punitive damages.

14                  COUNT SIX: PUBLICATION OF PRIVATE INFORMATION
15          312.    Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.

16          313.    Plaintiffs’ and Class Members’ personal information, including their Internet

17   communications and sensitive data, are private facts that Google promised not to share or sell to

18   advertisers.

19          314.    Google gave publicity to Plaintiffs’ and Class Members’ private facts and the

20   content of their Internet communications by sharing and selling them to hundreds of different

21   companies. Many of those companies have business models predicated on building massive

22   databases of individual consumer profiles from which to sell targeted advertising and make further

23   disseminations.

24          315.    Plaintiffs and Class Members had no knowledge that Google was sharing and selling

25   their personal information and did not authorize or consent to such publication.

26          316.    Google’s selling and sharing of patient personal information to hundreds of different

27   advertising companies would be highly offensive to a reasonable person.

28

                                                   - 88 -                            Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 94 of 118



 1          317.    In disseminating Plaintiffs’ and Class Members’ personal information without their

 2   consent in the manner described above, Google acted with oppression, fraud, or malice.

 3          318.    Plaintiffs and Class Members have been damaged by the publication of their private

 4   information and are entitled to just compensation in the form of actual damages, general damages,

 5   unjust enrichment, nominal damages, and punitive damages.

 6
                            COUNT SEVEN: BREACH OF CONFIDENCE
 7
            319.    Plaintiffs hereby incorporate all other paragraphs as if fully stated herein.
 8
            320.    Plaintiffs and Class Members entrusted their personal information to Google.
 9
            321.    The totality of Plaintiffs’ and Class Members’ personal information, including the
10
     content of their Internet communications, is confidential and novel.
11
            322.    Google knew that Plaintiffs’ and Class Members’ personal information was
12
     disclosed to Google in confidence. Indeed, Google’s express promises to Plaintiffs and Class
13
     Members reflects its knowledge that their personal information was disclosed in confidence.
14
     Google told Account Holders:
15
                    a.      “[W]hen you use our products, you trust us with your personal information.
16                          That’s why we never sell your personal information.” Ex. 5 at 1.
17                  b.       “When you use our services, you’re trusting us with your information. We
                            understand this is a big responsibility and work hard to protect your
18                          information[.]” E.g., Ex. 1 at 1; Ex. 15 at 1; Ex. 20 at 1.
19
            323.    As Google’s CEO stated, “billions of people have trusted Google with questions
20
     they wouldn’t have asked their closest friends.” Ex. 25 at 1.
21
            324.    Google’s CEO also stated, “To make privacy real, we give you clear, meaningful
22
     choices around your data. All while staying true to two unequivocal policies: that Google will never
23
     sell any personal information to third parties; and that you get to decide how your information is
24
     used.” Id.
25
            325.    Google created and assumed a duty to protect Plaintiffs’ and Class Members’
26
     confidential personal information by creating a legal relationship with them via its Terms of
27
     Service.
28

                                                   - 89 -                            Case No.
                                        CLASS ACTION COMPLAINT
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 95 of 118



 1            326.   There was an understanding between Google on the one hand, and Plaintiffs and

 2   Class Members on the other, that Google would not betray their confidence by sharing their

 3   personal information without consent.

 4            327.   By disclosing and using Account Holders’ personal information in violation of this

 5   understanding, Google breached the trust and confidence that Plaintiffs and Class Members placed

 6   in it.

 7            328.   In breaching Plaintiffs’ and Class Members’ confidence in the manner described

 8   above, Google acted with oppression, fraud, or malice.

 9            329.   Plaintiffs and Class Members have been damaged by Google’s breach of trust and

10   confidence and are entitled to just compensation in the form of actual damages, general damages,

11   unjust enrichment, nominal damages, and punitive damages.

12    COUNT EIGHT: VIOLATION OF THE CALIFORNIA INVASION OF PRIVACY ACT
13            330.   Google is subject to the California Invasion of Privacy Act (“CIPA”), Cal. Penal

14   Code §§ 630-638. Google is headquartered in California; designed, contrived, and effectuated its

15   practice of disclosing account holder information during the RTB process in California; and has

16   adopted California substantive law to govern its relationship with Plaintiffs and all Class Members.

17            331.   The California Invasion of Privacy Act states the following purpose:

18                   The Legislature hereby declares that advances in science and
                     technology have led to the development of new devices and
19                   techniques for the purpose of eavesdropping upon private
                     communications and that the invasion of privacy resulting from the
20                   continual and increasing use of such devices and techniques has
                     created a serious threat to the free exercise of personal liberties and
21                   cannot be tolerated in a free and civilized society.
22
     Cal. Penal Code § 630.
23
              332.   Cal. Penal Code § 631(a) provides, in pertinent part:
24
                     Any person who, by means of any machine, instrument, or
25                   contrivance, or in any other manner ….willfully and without the
                     consent of all parties to the communication, or in any unauthorized
26                   manner, reads, or attempts to read, or to learn the contents or
                     meaning of any message, report, or communication while the same
27                   is in transit or passing over any wire, line, or cable, or is being sent
                     from, or received at any place within this state; or who uses, or
28                   attempts to use, in any manner, or for any purpose, or to

                                                    - 90 -                             Case No.
                                         CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 96 of 118


                    communicate in any way, any information so obtained, or who aids,
 1                  agrees with, employs, or conspires with any person or persons to
                    unlawfully do, or permit, or cause to be done any of the acts or things
 2                  mentioned above in this section, is punishable by a fine not
                    exceeding two thousand five hundred dollars ….
 3

 4          333.    Google is a “person” within the meaning of § 631(a).

 5          334.    By employing its Google RTB to sell and share Account Holder information to

 6   hundreds of Google RTB participants in real-time while communications between the Account

 7   Holders and first-party websites were still in transit or being sent or received within California,

 8   Google aided, agreed with, and conspired with Google RTB participants to aid them in reading,

 9   attempting to read, learning, or using the contents or meaning of the communications being

10   exchanged connected to the Plaintiffs’ and Class Members’ personal information.

11          335.    Plaintiffs and Class Members did not consent to Google’s aid to or agreement with

12   Google RTB participants in reading, attempting to read, learning, or using the contents or meaning

13   of Plaintiffs’ and Class Members’ communications with websites that Plaintiffs and Class Members

14   were directly interacting with.

15          336.    The following items constitute “machine[s], instrument[s], or contrivance[s]” under

16   § 631(a):

17                  a.      The cookies Google used to track, share, and sell the Plaintiffs’ and Class
                            Members’ communications to Google RTB participants;
18
                    b.      The Plaintiffs’ and Class Members’ browsers;
19
                    c.      The Plaintiffs’ and Class Members’ personal computing devices;
20
                    d.      Google’s web servers;
21
                    e.      The web servers of non-Google websites from which Google tracked,
22                          intercepted, shared, and sold the Plaintiffs’ and Class Members’
                            communications; and
23
                    f.      The web servers of the Google RTB participants to which Google sold and
24                          shared Plaintiffs’ and Class Members’ communications; and

25                  g.      The computer code Google deployed to effectuate its scheme, including but
                            not limited to Bid Requests for each Target Google caused to be submitted
26                          to Google RTB participants.

27

28

                                                   - 91 -                            Case No.
                                        CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 97 of 118
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 98 of 118



 1          341.    Because Plaintiffs and Class Members have been injured by Google’s violations of

 2   Cal. Pen. Code § 631, each seeks damages of the greater of $5,000 or three times the amount of

 3   actual damages, if any, sustained, as well as injunctive relief.

 4   COUNT NINE: VIOLATIONS OF THE ELECTRONIC COMMUNICATIONS PRIVACY
           ACT – UNAUTHORIZED INTERCEPTION, USE, AND DISCLOSURE
 5
            342.    Plaintiffs incorporate all preceding paragraphs as though set forth herein.
 6
            343.    The Electronic Communications Privacy Act (“ECPA”) prohibits the unauthorized
 7
     interception of the content of any communication through the use of any device, and any subsequent
 8
     disclosure or use of the intercepted contents of any electronic communication. 18 U.S.C. §2511.
 9
            344.    ECPA protects both the sending and receipt of communications.
10
            345.    18 U.S.C. § 2520(a) provides a private right of action to any person whose wire,
11
     oral, or electronic communication is intercepted.
12
            346.    Google violated the interception provisions of the Electronic Communications
13
     Privacy Act (“ECPA”) by:
14
                    a.      Intentionally disclosing, or endeavoring to disclose, to other companies the
15                          contents of Plaintiffs’ and Class Members’ electronic communications,
                            knowing or having reason to know that the information was obtained through
16                          the interception of electronic communications, in violation of 18 U.S.C. §
                            2511(1)(c); and/or
17
                    b.      Intentionally using, or endeavoring to use, the contents of Plaintiffs’ and
18                          Class Members’ electronic communications, knowing or having reason to
                            know that the information was obtained through the interception of
19                          electronic communications, in violation of 18 U.S.C. § 2511(1) (d).
20
            347.    ECPA defines interception as the “acquisition of the contents of any wire, electronic,
21
     or oral communication through the use of any electronic, mechanical, or other device” and
22
     “contents … includes any information concerning the substance, purport, or meaning of that
23
     communication.” 18 U.S.C. § 2510(4), (8).
24
            348.    Google intercepted Plaintiffs’ and Class Members’ electronic communications,
25
     including the following content:
26
                    a.      The precise text of GET and POST requests that Plaintiffs and Class
27                          Members exchanged with non-Google websites to which they navigated;
28

                                                   - 93 -                           Case No.
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 99 of 118
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 100 of 118


      62 Video keywords         A list of keywords describing the video, extracted from the content
 1                              management system of the video publisher.
 2          352.    Electronic, Mechanical, or Other Device.          The ECPA defines “electronic,

 3   mechanical, or other device” as “any device … which can be used to intercept a[n] ... electronic

 4   communication[.]” 18 U.S.C. § 2510(5).

 5          353.    The following constitute devices within the meaning of 18 U.S.C. § 2510(5):

 6                  a.     The cookies Google used to acquire Plaintiffs’ and Class Members’
                           communications, including cookies Google sets, acquires, and discloses or
 7                         sells to other companies through cookie-sharing;
 8                  b.     The Plaintiffs’ and Class Members’ browsers;
 9                  c.     The Plaintiffs’ and Class Members’ computing devices;
10                  d.     Google’s web servers;
11                  e.     The web servers of the first-party non-Google websites from which Google
                           tracked and intercepted the Plaintiffs’ and Class Members’ communications;
12                         and
13                  f.     The computer code deployed by Google to effectuate its tracking and
                           interception of Plaintiffs’ and Class Members’ communications for purposes
14                         of forwarding them to hundreds of Google RTB participants, without
                           authorization, including but not limited to data contained in Bid Requests.
15

16          354.    Unauthorized Purpose. Google intentionally intercepted the contents of Plaintiffs’

17   and Class Members’ electronic communications for the unauthorized purpose of disclosing and

18   selling those contents to Google’s RTB participants.

19          355.    Plaintiffs and Class members did not authorize Google to acquire the content of their

20   communications for purposes of sharing and selling the personal information contained therein.

21   Indeed, Google expressly and repeatedly promised that it would not share or sell user personal

22   information, including browsing history.

23          356.    Google’s interception of the contents of Plaintiffs’ and Class Members’

24   communications was contemporaneous with their exchange with the websites to which they

25   directed their communications. As described above, the Google RTB process occurs in milliseconds

26   while the communication is still being exchanged between Plaintiffs and Class Members and the

27   website to which they directed their communications. That is why Google itself refers to the process

28

                                                  - 95 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 101 of 118



 1   as “Real-Time Bidding.” The signal sent out to Google RTB is sent simultaneously with the signal

 2   sent to the websites to which Plaintiffs’ and Class Members’ communications were directed.

 3          357.     Google is not a party to Plaintiffs’ and Class Members’ electronic communications

 4   exchanged with the non-Google websites to which Plaintiffs and Class Members directed their

 5   communications.

 6          358.     Google acquired the content of Plaintiffs’ and Class members’ electronic

 7   communications with the non-Google websites to which their communications were directed

 8   through the surreptitious duplication, forwarding, and re-direction of those communications to

 9   Google. After intercepting the communications without authorization, Google then disclosed, sold,

10   and shared the contents of the intercepted communications to hundreds of Google RTB participants

11   and used the contents of the intercepted communications in furtherance of the Google RTB auction

12   sales system.

13          359.     Exceptions Do Not Apply. The ECPA prohibition on unauthorized interception

14   contains exceptions. The burden is on the party seeking the benefit of an exception to prove its

15   existence. Therefore, Plaintiffs need not affirmatively plead the absence of any exception.

16   Nevertheless, Plaintiffs plead that Google’s interceptions do not qualify for any exceptions.

17          360.     ECPA provides an ordinary course of busines exception for liability, under which

18   the communications at issue are, by definition, not intercepted. 18 U.S.C. § 2510(5)(a)(ii). This

19   exception is narrow and protects from liability only where an electronic service provider’s

20   interception facilitates the transmission of the communication at issue or is incidental to the

21   transmission of such communication. Google’s interception of the contents of Plaintiffs’ and Class

22   Members’ communications with any non-Google website to which they directed their browser does

23   not facilitate and is not incidental to that communication. Rather, Google’s interception facilitates

24   a separate, unrelated communication – the contemporaneous communication of Plaintiffs’ and

25   Class Members’ personal information to Google RTB participants.

26          361.     ECPA provides an exception where one party to the communications provides

27   consent to the disclosure of the communications at issue. 18 U.S.C. § 2511(2)(2). As detailed

28   above, Plaintiffs and Class Members did not provide consent to the disclosure of the content of

                                                  - 96 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 102 of 118



 1   their communications with Google RTB participants. To the contrary, Google promised in its

 2   Terms of Service and numerous other communications that it would not sell or share Account

 3   Holders’ personal information absent their consent. Plaintiffs and Class Members were not asked

 4   for, and did not provide, such consent. Nor did Google procure the “lawful consent” of the websites

 5   to which Plaintiffs and Class Members directed and exchanged communications.

 6          362.    Similarly, the agreements that Google enters with publishers using Google’s RTB

 7   process to fill ad space echo the promises Google makes to Account Holders. Google promises the

 8   website publishers that fill advertising space through Google RTB that Google’s use of information

 9   will be “in accordance with Google’s privacy policy” – the same privacy policy detailed above that

10   expressly promises not to sell or share Account Holder information. Publishers who sign up for

11   Google RTB must do so through the Google Ad Manager. At the end of the initial sign-up process,

12   the publisher is promised, “Google’s use of your information will be in accordance with Google’s

13   privacy policy.” The privacy policy referenced is the same Privacy Policy that pertains to Account

14   Holders, promising, as set forth above, that Google will not share or sell Account Holder personal

15   information.

16          363.    Likewise, the Google API Terms of Service promise, “By using our APIs, Google

17   may use submitted information in accordance with our privacy policy.” Again, the privacy policy

18   referenced is the same Privacy Policy that pertains to Account Holders, promising, as set forth

19   above, that Google will not share or sell Account Holder personal information.

20          364.    Moreover, ECPA also contains an exception to the exception for single party

21   consent. Under 18 U.S.C. § 2511(2)(d), an interception is unlawful and actionable even “where one

22   of the parties to the communication has given prior consent to such interception” if the

23   communication was “intercepted for the purpose of committing any criminal or tortious act in

24   violation of the Constitution or laws of the United States or of any State.”

25          365.    As alleged throughout, Google’s redirection, sale, and sharing of Plaintiffs’ and

26   Class Members’ personal information and the contents of their Internet communications had the

27   requisite criminal or tortious purpose for Plaintiffs’ and Class Members’ claims for intrusion upon

28   seclusion; publication of private facts; tortious violation of Art. I, sec. 1 of the California

                                                  - 97 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 103 of 118



 1   Constitution; breach of confidence; violation of the California UCL, Cal. Bus. & Prof. Code §

 2   17200; the California Invasion of Privacy Act, Cal. Penal Code § 630; the California Computer

 3   Data Access and Fraud Act, Cal. Penal Code § 502; California Statutory Larceny, Cal. Penal Code

 4   §§ 484 and 496; the Electronic Communications Privacy Act, 18 U.S.C. §2511; and the Video

 5   Privacy Protection Act, 18 U.S.C. § 2710.

 6          366.    For the violations set forth above, Plaintiffs and Class Members seek appropriate

 7   preliminary and other equitable or declaratory relief; the appropriate statutory measure of damages;

 8   punitive damages in an amount to be determined by a jury; and a reasonable attorney’s fee and

 9   other litigation costs reasonably incurred. 18 U.S.C § 2520.

10       COUNT TEN: VIOLATION OF THE ECPA WIRETAP ACT – UNAUTHORIZED
             DISCLOSURE OF ELECTRONIC COMMUNICATIONS BY AN ECS
11
              Subclass: All Google Account Holders Who Use the Google Chrome Browser
12
            367.    Plaintiffs incorporate all preceding paragraphs as though set forth herein.
13
            368.    Plaintiffs are Account Holders who also use the Google Chrome web browser.
14
            369.    This count is brought on behalf of a subclass of all Google Account Holders who
15
     use the Google Chrome web browser.
16
            370.    The ECPA Wiretap statute provides that “a person or entity providing an electronic
17
     communication service to the public shall not intentionally divulge the contents of any
18
     communication (other than one to such person or entity, or an agent thereof) while in transmission
19
     on that service to any person or entity other than an addressee or intended recipient of such
20
     communication or an agent of such addressee or intended recipient.” 18 U.S.C. § 2511(3)(a).
21
            371.    Electronic Communication Service. An “electronic communication service” is
22
     defined as “any service which provides to users thereof the ability to send or receive wire or
23
     electronic communications.” 18 U.S.C. § 2510(15).
24
            372.    The Google Chrome web browser is an electronic communication service. It
25
     provides to users thereof the ability to send or receive electronic communications. In the absence
26
     of a web browser or some other such system, Internet users could not send or receive
27
     communications over the Internet.
28

                                                  - 98 -                            Case No.
                                         CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 104 of 118



 1          373.   Intentional Divulgence. Google intentionally designed the Chrome web browser so

 2   that it would divulge the contents of Plaintiffs’ and Subclass Members’ communications with non-

 3   Google websites to hundreds of Google RTB participants.

 4          374.   While in Transmission. Google Chrome’s divulgence of the contents of Plaintiffs’

 5   and Class Members’ communications was contemporaneous with their exchange with the websites

 6   to which they directed their communications. As described above, the Google RTB process occurs

 7   in milliseconds while the communication is still being exchanged between Plaintiffs and Class

 8   Members and the websites to which they directed their communications. That is why Google itself

 9   refers to the process as “Real-Time Bidding.” The signal sent out to Google RTB is sent

10   simultaneously with the signal sent to the websites to which Plaintiffs’ and Class Members’

11   communications were directed.

12          375.   Google Chrome is not a party to Plaintiffs’ and Class Members’ electronic

13   communications exchanged with the non-Google websites to which Plaintiffs and Class Members

14   directed their communications.

15          376.   Google Chrome divulged the contents of Plaintiffs’ and Class members’ electronic

16   communications with the non-Google websites to which their communications were directed

17   through the surreptitious duplication, forwarding, and re-direction of those communications to

18   Google. The divulgence of the contents of Plaintiffs’ and Class Members’ communications was

19   without authorization. Google Chrome divulged the contents of Plaintiffs’ and Class Members’

20   communications to hundreds of Google RTB participants, entities other than the intended recipient

21   of such communication, while Plaintiffs’ and Class Members’ communications were being

22   transmitted on Google Chrome.

23          377.   Exceptions Do Not Apply. In addition to the exception for communications directly

24   to an ECS or an agent of an ECS, the Wiretap Act states that “[a] person or entity providing

25   electronic communication service to the public may divulge the contents of any such

26   communication”:

27                 a.      “as otherwise authorized in section 2511(2)(a) or 2517 of this title;”

28

                                                 - 99 -                            Case No.
                                       CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 105 of 118


                    b.     “with the lawful consent of the originator or any addressee or intended
 1                         recipient of such communication;”

 2                  c.     “to a person employed or authorized, or whose facilities are used, to forward
                           such communication to its destination;” or
 3
                    d.     “which were inadvertently obtained by the service provider and which
 4                         appear to pertain to the commission of a crime, if such divulgence is made
                           to a law enforcement agency.”
 5
     18 U.S.C. § 2511(3)(b).
 6
            378.    Section 2511(2)(a)(i) provides:
 7
                    It shall not be unlawful under this chapter for an operator of a
 8                  switchboard, or an officer, employee, or agent of a provider of wire
                    or electronic communication service, whose facilities are used in the
 9                  transmission of a wire or electronic communication, to intercept,
                    disclose, or use that communication in the normal course of his
10                  employment while engaged in any activity which is a necessary
                    incident to the rendition of his service or to the protection of the
11                  rights or property of the provider of that service, except that a
                    provider of wire communication service to the public shall not
12                  utilize service observing or random monitoring except for
                    mechanical or service quality control checks.
13

14          379.    Google’s divulgence of the contents of Plaintiffs’ and Class Members’

15   communications on the Chrome browser to hundreds of Google RTB participants was not

16   authorized by 18 U.S.C. § 2511(2)(a) in that it was neither a necessary incident to the rendition of

17   the Chrome service nor necessary to the protection of the rights or property of Google.

18          380.    Section 2517 of the ECPA relates to investigations by government officials and has

19   no relevance here.

20          381.    Google’s divulgences of the contents of Plaintiffs’ and Class Members’

21   communications on the Chrome browser to hundreds of Google RTB participants was not done

22   “with the lawful consent of the originator or any addressee or intended recipient of such

23   communication[s].” As alleged above, Plaintiffs and Class Members, including members of the

24   Subclass, did not authorize Google to divulge the contents of their communications to hundreds of

25   Google RTB participants. Nor did Google procure the “lawful consent” of the websites to which

26   Plaintiffs and Subclass Members directed and exchanged communications.

27

28

                                                 - 100 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 106 of 118



 1          382.    The other companies to which Google sold, shared, and divulged Plaintiffs’ and

 2   Subclass Members’ content of communications were not “person[s] employed or authorized, or

 3   whose facilities are used, to forward such communication[s] to [their] destination.”

 4          383.    The contents of Plaintiffs’ and the Subclass Members’ communications did not

 5   appear to pertain to the commission of a crime, and Google Chrome did not divulge the contents of

 6   their communications to a law enforcement agency.

 7          384.    Plaintiffs and the Subclass Members seek appropriate preliminary and other

 8   equitable or declaratory relief; the appropriate statutory measure of damages; punitive damages in

 9   an amount to be determined by a jury; and a reasonable attorney’s fee and other litigation costs

10   reasonably incurred. 18 U.S.C. § 2520.

11   COUNT ELEVEN: VIOLATION OF THE ECPA STORED COMMUNICATIONS ACT –
     UNAUTHORIZED DISCLOSURE OF ELECTRONIC COMMUNICATIONS BY AN ECS
12
      On Behalf of a Subclass Comprising All Google Account Holders Who Use Google Chrome
13
            385.    Plaintiffs incorporate all preceding paragraphs as though set forth herein.
14
            386.    This count is brought on behalf of a subclass of all Google Account Holders who
15
     use the Google Chrome web browser.
16
            387.    The ECPA provides that “a person or entity providing an electronic communication
17
     service to the public shall not knowingly divulge to any person or entity the contents of a
18
     communication while in electronic storage by that service.” 18 U.S.C. § 2702(a)(1).
19
            388.    Electronic Communication Service. ECPA defines “electronic communications
20
     service” as “any service which provides to users thereof the ability to send or receive wire or
21
     electronic communications.” 18 U.S.C. § 2510(15).
22
            389.    The Google Chrome browser is an ECS.
23
            390.    Electronic Storage.    ECPA defines “electronic storage” as “any temporary,
24
     intermediate storage of a wire or electronic communication incidental to the electronic transmission
25
     thereof” and “any storage of such communication by an electronic communication service for
26
     purposes of backup protection of such communication.” 18 U.S.C. § 2510(17).
27

28

                                                 - 101 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 107 of 118



 1          391.   Google stores Plaintiffs’ and Subclass Members’ personal information and the

 2   contents of their communications in the Chrome browser and files associated with it.

 3          392.   Specifically, Google stores the content of Plaintiffs’ and Subclass Members’

 4   Internet communications within the Chrome browser in two ways:

 5                 a.      For purposes of backup protection so that if the browser inadvertently shuts
                           down, Plaintiffs’ and Subclass Members’ can be presented with the option
 6                         to restore their previous communications; and

 7                 b.      For a temporary and intermediate amount of time incidental to the electronic
                           transmission thereof when it places the contents of user communications into
 8                         the browser’s web-browsing history, which is only kept on the browser for
                           90 days.
 9

10          393.   When a Google Account Holder clicks a button or hits ENTER to exchange a

11   communication with the website the Account Holder is interacting with while using the Chrome

12   browser, the content of the communication is immediately placed into storage within the Chrome

13   browser.

14          394.   Google knowingly divulges the contents of Plaintiffs’ and Subclass’ members

15   communications to hundreds of different companies through the Google RTB process while such

16   communications are in electronic storage.

17          395.   Exceptions Do Not Apply. Section 2702(b) of the Stored Communications Act

18   provides that an electronic communication service provider “may divulge the contents of a

19   communication—”

20                 a.      “to an addressee or intended recipient of such communication or an agent of
                           such addressee or intended recipient;”
21
                   b.      “as otherwise authorized in section 2517, 2511(2)(a), or 2703 of this title;”
22
                   c.      “with the lawful consent of the originator or an addressee or intended
23                         recipient of such communication, or the subscriber in the case of remote
                           computing service;”
24
                   d.      “to a person employed or authorized or whose facilities are used to forward
25                         such communication to its destination;”

26                 e.      “as may be necessarily incident to the rendition of the service or to the
                           protection of the rights or property of the provider of that service”:
27
                   f.      “to the National Center for Missing and Exploited Children, in connection
28                         with a reported submitted thereto under section 2258A;”

                                                 - 102 -                           Case No.
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 108 of 118


                    g.      “to law enforcement agency, if the contents (i) were inadvertently obtained
 1                          by the service provider; and (ii) appear to pertain to the commission of a
                            crime;”
 2
                    h.      “to a governmental entity, if the provider, in good faith, believes that an
 3                          emergency involving danger of death or serious physical injury to any person
                            requires disclosure without delay of communications relating to the
 4                          emergency;” or

 5                  i.      “to a foreign government pursuant to an order from a foreign government
                            that is subject to an executive agreement that the Attorney General has
 6                          determined and certified to Congress satisfies section 2523.”

 7
            396.    The hundreds of other companies to which Google divulges the content of Plaintiffs’
 8
     and Subclass Members’ communications while stored in Chrome are not “addressees,” “intended
 9
     recipients,” or “agents” of any such addressees or intended recipients of the Plaintiffs’ and Subclass
10
     members’ communications.
11
            397.    Sections 2517 and 2703 of the ECPA relate to investigations by government officials
12
     and have no relevance here.
13
            398.    Section 2511(2)(a)(i) provides:
14
                    It shall not be unlawful under this chapter for an operator of a
15                  switchboard, or an officer, employee, or agent of a provider of wire
                    or electronic communication service, whose facilities are used in the
16                  transmission of a wire or electronic communication, to intercept,
                    disclose, or use that communication in the normal course of his
17                  employment while engaged in any activity which is a necessary
                    incident to the rendition of his service or to the protection of the
18                  rights or property of the provider of that service, except that a
                    provider of wire communication service to the public shall not
19                  utilize service observing or random monitoring except for
                    mechanical or service quality control checks.
20

21          399.    Google’s divulgence of the contents of user communications on the Chrome browser

22   to hundreds of other companies through the Google RTB process was not authorized by 18 U.S.C.

23   § 2511(2)(a)(i) in that it was neither:

24                  a.      A necessary incident to the rendition of the Chrome service; nor

25                  b.      Necessary to the protection of the rights or property of Google.

26

27

28

                                                  - 103 -                            Case No.
                                         CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 109 of 118



 1          400.    Google’s divulgence of the contents of user communications on the Chrome browser

 2   through the Google RTB process was not done “with the lawful consent of the originator or any

 3   addressee or intended recipient of such communication[s].”

 4          401.    As alleged above:

 5                  a.      Plaintiffs and Google Account Holders, including members of the Subclass,
                            did not authorize Google to divulge the contents of their communications to
 6                          hundreds of other companies.

 7                  b.      Google did not procure the “lawful consent” from the websites or apps with
                            which Plaintiffs and Subclass Members’ were exchanging communications.
 8

 9          402.    The hundreds of other companies to which Google divulges the content of Plaintiffs’

10   and Subclass Members’ communications while in Chrome storage through the RTB process are not

11   “person[s] employed or whose facilities are used to forward such communication to its destination.”

12          403.    Google’s divulgences in the RTB system were not to governmental entities.

13          404.    As a result of the above actions and pursuant to 18 U.S.C. § 2520, the Court may

14   assess statutory damages; preliminary and other equitable or declaratory relief as may be

15   appropriate; punitive damages in an amount to be determined by a jury; and a reasonable attorney’s

16   fee and other litigation costs reasonably incurred.

17      COUNT TWELVE: VIOLATION OF THE VIDEO PRIVACY PROTECTION ACT
18    On Behalf of a Subclass Comprising All Google Account Holders Who Use Google Chrome,
      Android Operating System, or Apps that Incorporate the Google Software Development Kit
19                                            (SDK)
            405.    Plaintiffs incorporate all preceding paragraphs as though set forth herein.
20
            406.    The Video Privacy Protection Act, 18 U.S.C. § 2710 (“VPPA”) provides that “a
21
     video tape service provider” shall not “knowingly disclose[], to any person, personally identifiable
22
     information concerning any consumer of such provider” without informed written consent and not
23
     incident to the ordinary course of business. 18 U.S.C. § 2710(b)(1).
24
            407.    Video Tape Service Provider. Under the VPPA, a “video tape service provider”
25
     (“VTSP”) is “any person, engaged in the business, in or affecting interstate or foreign commerce,
26
     of rental, sale, or delivery of prerecorded video cassette tapes or similar audio visual materials, or
27
     any person or other entity to whom a disclosure is made under subparagraph (D) or (E) of subsection
28

                                                  - 104 -                            Case No.
                                        CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 110 of 118



 1   (b)(2), but only with respect to the information contained in the disclosure.” Under subparagraph

 2   (E) of subsection (b)(2), a VTSP is extended to include any person who obtains information

 3   “incident to the ordinary course of business of” the VTSP. As used in the VPPA, “‘ordinary course

 4   of business’ means only debt collection activities, order fulfillment, request processing, and transfer

 5   of ownership.”

 6          408.      Google is a VTSP through its Chrome browser, Android operating system, and

 7   Google SDK that it provides to app developers:

 8                    a.     Google Chrome, which establishes a supporting ecosystem to seamlessly
                             deliver video content to consumers, is engaged in the delivery of audio visual
 9                           materials similar to prerecorded video cassette tapes by providing software
                             through which audio visual materials are requested or obtained by Plaintiffs
10                           and Subclass Members from various first-party websites accessed via the
                             Chrome browser.
11
                      b.     Google Android, which establishes a supporting ecosystem to seamlessly
12                           deliver video content to consumers, is engaged in the delivery of audio visual
                             materials similar to prerecorded video cassette tapes by providing software
13                           through which audio visual materials are requested or obtained by Plaintiffs
                             and Subclass Members at various first-party websites accessed via a mobile
14                           device running the Android operating system.

15                    c.     The Google SDK, which establishes a supporting ecosystem to seamlessly
                             enable companies such as ESPN and Brid.tv, a provider of enterprise
16                           solutions for managing and monetizing customers’ video that is also a
                             Google Ad Manager certified external vendor, to deliver video content to
17                           consumers, is engaged in the delivery of audio visual materials similar to
                             prerecorded video cassette tapes by providing software through which audio
18                           visual materials are requested or obtained by Plaintiffs and Subclass
                             Members at various first-party websites that make use of the Google SDK to
19                           provide such audio visual materials.

20                    d.     Google Chrome, Android, and the Google SDK each also qualify as VTSPs
                             through 18 U.S.C. § 2710(b)(2)(E) because they are Google services that aid
21                           VTSPs in order fulfillment and request processing.

22
            409.      Personally Identifiable Information. Under the VPPA, “‘personally identifiable
23
     information’ includes information which identifies a person as having requested or obtained
24
     specific video materials or services from a” VTSP. 18 U.S.C. § 2710(a)(3).
25
            410.      The VPPA definition of “personally identifiable information” is purposefully broad
26
     and open-ended. The VPPA “prohibits … [the disclosure of] ‘personally identifiable information’ –
27
     information that links the customer or patron to particular materials or services.” S. Rep. No. 100-
28

                                                   - 105 -                            Case No.
                                         CLASS ACTION COMPLAINT
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 111 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 112 of 118
Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 113 of 118
          Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 114 of 118



 1   the individual Account Holder because Google provides a cookie-match system that it knows

 2   enables them to match the disclosed Google IDs to their own proprietary IDs for Plaintiffs and

 3   Class Members.

 4           414.   In addition, the identifiers Google discloses to the Google RTB participants are

 5   readily capable of being used by those companies to identify specific users even in the absence of

 6   a pre-existing database possessed by the recipient of Google’s disclosures. For example, The New

 7   York Times investigation detailed above used the same type of data disclosed on Google RTB to

 8   identify specific people who participated in the assault on the United States Capitol on January 6,

 9   2021.

10           415.   Exceptions Do Not Apply. Certain types of disclosures are permitted under the

11   VPPA. Establishing the existence of such circumstances is an affirmative defense. Regardless,

12   none exists here.

13           416.   Google did not receive sufficient informed, written consent from Plaintiffs and Class

14   Members to permit disclosure. 18 U.S.C. § 2710(b)(2)(B).

15           417.   Disclosure was not made to law enforcement pursuant to a warrant, grand jury

16   subpoena, or court order. 18 U.S.C. § 2710(b)(2)(C); see 18 U.S.C. § 2710(b)(2)(F) (permitting

17   disclosure pursuant to a court order, in a civil proceeding, upon a showing of compelling need for

18   the information that cannot be accommodated by other means, where the consumer is given

19   reasonable notice of the court proceeding and afforded the opportunity to appear and contest the

20   claim of the person seeking disclosure).

21           418.   Disclosure was not solely of the names and addresses of Plaintiffs and Class

22   Members where they were provided a clear and conspicuous opportunity to prohibit the disclosure

23   and the disclosure did not disclose the title, description, or subject matter of any audio visual

24   material. 18 U.S.C. § 2710(b)(2)(D). 75

25

26   75
        While the subject matter may be disclosed for the exclusive use of marketing goods and services
     directly to the consumer, such disclosure remains conditioned on the consumer’s clear and
27   conspicuous opportunity to prohibit such disclosure. Id. That opportunity was not made available
     to Plaintiffs and Class Members here.
28

                                                 - 109 -                           Case No.
                                       CLASS ACTION COMPLAINT
         Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 115 of 118



 1          419.    Disclosure was not incident to the ordinary course of business for Google Chrome,

 2   Android, or Google SDK. 18 U.S.C. § 2710(b)(2)(E).

 3          420.    For Google’s VPPA violations, the Subclass who uses Google Chrome, the Android

 4   mobile operating system, or apps that incorporate the Google SDK seeks actual damages but no

 5   less than liquidated damages in an amount of $2,500; punitive damages; reasonable attorneys’ fees

 6   and other litigation costs reasonably incurred; and such other preliminary and equitable relief as

 7   the court determines to be appropriate. 18 U.S.C. § 2710(c).

 8   VII.   PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiffs respectfully request that this Court:

10          A.      Certify this action as a class action pursuant to Rule 23 of the Federal Rules of Civil

11   Procedure;

12          B.      Award compensatory damages, including statutory damages where available, to

13   Plaintiffs and the Class against Defendant for all damages sustained as a result of Defendant’s

14   wrongdoing, in an amount to be proven at trial, including interest thereon;

15          C.      Award Plaintiffs and the Class the measure of unjust enrichment enjoyed by

16   Defendant as a result of its violations identified herein, in an amount to be proven at trial, including

17   interest thereon;

18          D.      Award Plaintiffs and the Class punitive damages pursuant to Cal. Civ. Code

19   § 3294(a), as Google acted with oppression, fraud, or malice;

20          E.      Award Plaintiffs declaratory relief in the form of an order finding the following,

21   along with all other forms of declaratory relief the Court finds appropriate:

22                  a.      Google breached the contractual rights of its users;

23                  b.      Google’s actions violated the duty of good faith and fair dealing;

24                  c.      Google’s actions violated California’s Unfair Competition Law;

25                  d.      Google’s actions violated Art. 1, § 1 of the California Constitution, Right to
                            Privacy;
26
                    e.      Google’s actions constitute an intrusion upon seclusion;
27
                    f.      Google’s actions constitute publication of private information;
28

                                                   - 110 -                             Case No.
                                         CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 116 of 118


                    g.      Google’s actions violated the duty of confidence;
 1
                    h.      Google’s actions violated California’s Invasion of Privacy Act;
 2
                    i.      Google’s actions violated the Electronic Communications Privacy Act;
 3
                    j.      Google’s actions violated the Video Privacy Protection Act;
 4
                    k.      Plaintiffs have suffered privacy harm; and
 5
                    l.      Plaintiffs have suffered economic harm.
 6

 7          E.      Permanently enjoin Google, its officers, agents, servants, employees, and attorneys,

 8   from sharing or selling any existing Google account holder’s personal information without express

 9   authorization for the sale of such information;

10          D.      Award Plaintiffs and the Class their reasonable costs and expenses incurred in this

11   action, including counsel fees and expert fees; and

12          E.      Grant Plaintiffs such further relief as the Court deems appropriate.

13   VIII. JURY TRIAL DEMAND

14          The Plaintiffs demand a trial by jury of all issues so triable.

15
      Dated: March 26, 2021
16
      BLEICHMAR FONTI & AULD LLP
17
      By: /s/ Lesley Weaver
18    Lesley Weaver (Cal. Bar No. 191305)
      Matthew S. Melamed (Cal. Bar No. 260272)
19    Anne K. Davis (Cal. Bar No. 267909)
      Angelica M. Ornelas (Cal. Bar No. 285929)
20    Joshua D. Samra (Cal. Bar No. 313050)
      555 12th Street, Suite 1600
21    Oakland, CA 94607
      Tel.: (415) 445-4003
22    Fax: (415) 445-4020
      lweaver@bfalaw.com
23    mmelamed@bfalaw.com
      adavis@bfalaw.com
24    aornelas@bfalaw.com
      jsamra@bfalaw.com
25

26
      SIMMONS HANLY CONROY LLC
27
      By:    /s/ Jay Barnes
28    Mitchell M. Breit (pro hac vice to be sought)

                                                  - 111 -                           Case No.
                                        CLASS ACTION COMPLAINT
       Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 117 of 118


     Jason ‘Jay’ Barnes (pro hac vice to be sought)
 1   An Truong (pro hac vice to be sought)
     Eric Johnson (pro hac vice to be sought)
 2   112 Madison Avenue, 7th Floor
     New York, NY 10016
 3   Tel.: (212) 784-6400
     Fax: (212) 213-5949
 4   mbreit@simmonsfirm.com
     jaybarnes@simmonsfirm.com
 5   atruong@simmonsfirm.com
     ejohnson@simmonsfirm.com
 6

 7   PRITZKER LEVINE LLP

 8   By:     /s/ Elizabeth C. Pritzker
     Elizabeth C. Pritzker (Cal. Bar No. 146267)
 9   Jonathan K. Levine (Cal Bar No. 220289)
     Caroline C. Corbitt (Cal Bar No. 305492)
10   1900 Powell Street, Suite 450
     Emeryville, CA 94608
11   Tel.: (415) 692-0772
     Fax: (415) 366-6110
12   ecp@pritzkerlevine.com
     jkl@pritzkerlevine.com
13   ccc@pritzkerlevine.com
14
     Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               - 112 -           Case No.
                                      CLASS ACTION COMPLAINT
        Case 5:21-cv-02155 Document 1 Filed 03/26/21 Page 118 of 118



 1
                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2

 3          I, Lesley E. Weaver, attest that concurrence in the filing of this document has been obtained
 4
     from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.
 5
            Executed this 26th day of March, 2021, at Oakland, California.
 6

 7

 8                                                         /s/ Lesley Weaver
                                                            Lesley E. Weaver
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -1-                               Case No.
                                          CLASS ACTION COMPLAINT
